DETAILED ACTION
Response to Amendment
The amendment was received 6/8/21. Claims 1,2 and 6-12 are pending.
Claim Objections
Claims 1,2 and 6-12 objected to because of the following informalities:  
Regarding claim 1, lines 19,20’s “converts…into the imaging landmark information” is objected for not being consistent with claim 1, line 24’s “the converted imaging landmark information”.
Further regarding claim 1, line 20’s “obtained at a different imaging angle” is objected for not making explicit what is being obtained (in contrast see claim 12). Accordingly, applicant’s published application (US 2019/0130597), corresponding to applicant’s original disclosure [0065], page 18, is referenced, emphasis added:
“[0081] The converter 24 converts the imaging landmark information into the imaging landmark information obtained by imaging at a different imaging angle of the captured image for position specification 900.  More specifically, the converter 24 converts the coordinates indicating the image range in which the landmark is displayed in the captured image for position specification 900 into the coordinates obtained by imaging at a different imaging angle using the imaging angle conversion information 203.  The present embodiment does not find out in advance how large the difference between the imaging angle of the captured image for position specification 900 and the standard imaging angle is.  Consequently, the converter 24 generates the imaging landmark information resulting from conversion of the imaging angle corresponding to each of the conversion angles registered in the imaging angle conversion information 203 [sic]”

	Thus, the disclosed “the imaging landmark information” is being “obtained” regarding claim 1, line 20’s “obtained at a different imaging angle”. Claim 12 is written in the same fashion as [0081] and thus is not objected for this reason (claim 12 is objected for other reasons as discussed below).


--a converter that converts, based on the imaging angle conversion information, the imaging landmark information extracted by the extractor into [[the]] converted imaging landmark information 
Further regarding claim 1, line 31’s “the pieces of the registration landmark information” implies an earlier instance of “pieces”; however, there is no clear/explicit earlier instance of “pieces” in claim 1. Thus, claim 1, line 31’s “the pieces of the registration landmark information” is interpreted as:
--[[the]] a plurality of pieces of the registration landmark information--.
Further regarding claim 1, line 31’s “has” (singular or one) is objected for not completely agreeing in number with claim 1, line 31’s “any” defined via Dictionary.com:
any
adjective
1	one, a, an, or some; one or more without specification or identification:
If you have any witnesses, produce them. Pick out any six you like.

Thus, claims 2,6-8,10 and 12 are objected for depending on claim 1.
Further regarding claim 12, claim 12 is objected the same as claim 1 for not being consistent with claim 1, line 24’s “the converted imaging landmark information”
Regarding claim 9, claim 9 is objected 4 times the same as claim 1 is objected 4 times as shown above.
Thus, claim 11 is objected for depending on claim 9.
Appropriate correction is required. Thus this is suggested, based on prior claim 1:


a memory that stores therein, imaging positional information indicating a position at a time when a captured image for registration is taken in advance by a first imaging device mounted on a first vehicle, identification information on a landmark set serving as a combination of a plurality of landmarks displayed in the captured image for registration, registration landmark information serving as information on each of the landmarks included in the landmark set, in association with one another, and imaging angle conversion information including a conversion angle and an imaging angle conversion parameter associated with each other; 

a receiver that receives a captured image for position specification taken by a second imaging device mounted on a second vehicle from an onboard device mounted on the second vehicle; 

a computer processor configured to operate as: 

a detector that detects a landmark displayed in the captured image for position specification; 

an extractor that extracts an imaging landmark information serving as information on the detected landmark from the captured image for position specification; 

a converter that converts, based on the imaging angle conversion information, the imaging landmark information extracted by the extractor into [[the]] converted imaging landmark information, of the captured image for position specification, obtained at a different imaging angle; and 

a position specifier that specifies the position indicated by the imaging positional information associated with the identification information on the landmark set including the registration landmark information similar to the converted imaging landmark information as the position of the second vehicle at a time when the captured image for position specification is taken, 

when any of [[the]] a plurality of pieces of the registration landmark information has or have vanished, but when a certain number or more of pieces of the registration landmark information out of a plurality of remaining pieces of the registration landmark information included in the landmark set agree with the converted imaging landmark information, the position specifier specifies the position indicated by the imaging positional information associated with the identification information on the landmark set as the position of the second vehicle at the time when the captured image for position specification is taken.  


Claim 1. (Suggested II) An information processing device comprising: 

a memory that stores therein, imaging positional information indicating a position at a time when a captured image for registration is taken in advance by a first imaging device mounted on a first vehicle, identification information on a landmark set serving as a combination of a plurality of landmarks displayed in the captured image for registration, registration landmark information serving as information on each of the landmarks included in the landmark set, in association with one another, and imaging angle conversion information including a conversion angle and an imaging angle conversion parameter associated with each other; 

a receiver that receives a captured image for position specification taken by a second imaging device mounted on a second vehicle from an onboard device mounted on the second vehicle; 

a computer processor configured to operate as: 

a detector that detects a landmark displayed in the captured image for position specification; 

an extractor that extracts an imaging landmark information serving as information on the detected landmark from the captured image for position specification; 

a converter that converts, based on the imaging angle conversion information, the imaging landmark information extracted by the extractor into [[the]] converted imaging landmark information of the captured image for position specification (35 USC 112(a) support: said [0081]); and 

a position specifier that specifies the position indicated by the imaging positional information associated with the identification information on the landmark set including the registration landmark information similar to the converted imaging landmark information as the position of the second vehicle at a time when the captured image for position specification is taken, 

when any of [[the]] a plurality of pieces of the registration landmark information has or have vanished, but when a certain number or more of pieces of the registration landmark information out of a plurality of remaining pieces of the registration landmark information included in the landmark set agree with the converted imaging landmark information, the position specifier specifies the position indicated by the imaging positional information associated with the identification information on the landmark set as the position of the second vehicle at the time when the captured image for position specification is taken.  


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 







As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 






Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.











This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“a memory that stores… 
a receiver that receives…from an onboard device…
a computer processor configured to operate as:
a detector that detects…
an extractor that extracts....
a position specifier that specifies… and
a convertor that converts” 
				in claim 1.
	
 “a data updater that deletes…registers” in claims 6 and 7.
“a generator…generating” in claim 8.

“a memory that stores…
a computer processor configured to operate as:
a detector that detects…
an extractor that extracts…
a position specifier that specifies…and
a converter that converts”
in claim 9.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function. Accordingly:
Claim 1 is interpreted as said above Claim 1 (Suggested I). 
Claim 1 is not interpreted as said above Claim 1 (Suggested II). 
Claim 1, line 3’s “registration” (i.e., the act of registering) finds antecedent basis to claim 1, line 2’s “stores” to one of ordinary skill in the art of recording given applicant’s disclosure.
Claim 1, lines 17-20 is interpreted without improperly importing further limitations, as best to the examiner’s ability, from the disclosure into claim 1 as:
--a converter that converts, based on the imaging angle conversion information, the imaging landmark information extracted by the extractor into [[the]] converted imaging landmark information 
Claim 1, line 31’s “the pieces of the registration landmark information” is interpreted as:
--[[the]] a plurality of pieces of the registration landmark information--.









Accordingly the following definitions are “taken” via MPEP 2111.01 III. "PLAIN MEANING" REFERS TO THE ORDINARY AND CUSTOMARY MEANING GIVEN TO THE TERM BY THOSE OF ORDINARY SKILL IN THE ART, 3rd paragraph, emphasis added:
“It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries. Any meaning of a claim term taken from the prior art must be consistent with the use of the claim term in the specification and drawings. Moreover , when the specification is clear about the scope and content of a claim term, there is no need to turn to extrinsic evidence for claim interpretation. 3M Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326-28, 107 USPQ2d 1717, 1726-27 (Fed. Cir. 2013) (holding that "continuous microtextured skin layer over substantially the entire laminate" was clearly defined in the written description, and therefore, there was no need to turn to extrinsic evidence to construe the claim).”

The claimed “when” (as in “a memory that stores therein, imaging positional information indicating a position at time when a captured image for registration is taken in advance” in claim 1, lines 2,3) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com, wherein definitions 3-7 are consistent with applicant’s disclosure:
when
conjunction
3	at what time:
to know when to be silent.
4	at the time or in the event that:
when we were young; when the noise stops.
5	at any time; whenever:
He is impatient when he is kept waiting.
6	upon or after which; and then:
We had just fallen asleep when the bell rang.
7	while on the contrary; considering that; whereas:
Why are you here when you should be in school?



The claimed “registration” (as in “a memory that stores therein, imaging positional information indicating a position …for registration” in claim 1, lines 2,3) is interpreted in light of applicant’s disclosure and definition thereof:
registration, noun
1	the act of registering.
2	an instance of this.
3	an entry in a register.
4	the group or number registered.


BRITISH DICTIONARY DEFINITIONS FOR REGISTRATION
registration
noun
1	a	the act of registering or state of being registered
b	(as modifier) a registration number
2	an entry in a register

wherein “register” is defined, wherein definitions 1,2,3,5,14,19,24,28 and 29  (emphasis 

added to definitions 1,2 and 3: “record”) and definitions 1,2,4,6,10,11,12,14,and 16 of 

the British dictionary are consistent with the disclosure:





















register, 
noun
1	a book in which records of acts, events, names, etc., are kept.
2	a list or record of such acts, events, etc.
3	an entry in such a book, record, or list.
4	an official document issued to a merchant ship as evidence of its nationality.
5	registration or registry.
6	a mechanical device by which certain data are automatically recorded.
7	cash register.
8	Music.
a	the compass or range of a voice or an instrument.
b	a part of this range produced in the same way and having the same quality:
the head register; the upper register of the clarinet.
(in an organ) a stop.
9	a device for controlling the flow of warmed air or the like through an opening, as from a duct to an interior, composed of a number of narrow, parallel blades, usually behind a grating, that may be adjusted so as to overlap and close the opening.
10	Photography. proper relationship between two plane surfaces in photography, as corresponding plates in photoengraving.
11	Printing.
a	a precise adjustment or correspondence, as of lines, columns, etc., especially on the two sides of a leaf.
b	correct relation or exact superimposition, as of colors in color printing.
12	a bookmark, especially a ribbon attached to the spine of a book.
13	Linguistics. a variety of language typically used in a specific type of communicative setting:
an informal register; the register of scientific discourse.
14	Computers. a high-speed storage location in the CPU, used to store a related string of bits, as a word or phrase.

verb (used with object)
15	to enter or cause to be entered formally in a register.
16	to cause (mail) to be recorded upon delivery to a post office for safeguarding against loss, theft, damage, etc., during transmission.
17	to enroll (a student, voter, etc.) in a school or course of study, on the voting rolls, etc.
18	to indicate by a record, as instruments do:
The thermometer registered 102 degrees today.
19	to indicate or show, as on a scale.






verb (used without object)
24	to enter one's name or cause it to be entered in a register; enroll:
to register at a motel.
25	to apply for and obtain inclusion of one's name on the list of voters.
26	to enroll in a school or course of study:
I've registered for three English classes.
27	Printing. to be in register.
28	to show:
A broad smile registered on his face.
29	to have some effect; make some impression:
My plea didn't register on him at all.


































BRITISH DICTIONARY DEFINITIONS FOR REGISTER
register
noun
1	an official or formal list recording names, events, or transactions
2	the book in which such a list is written
3	an entry in such a list
4	a recording device that accumulates data, totals sums of money, etc:
a cash register
5	a movable plate that controls the flow of air into a furnace, chimney, room, etc
6	computing one of a set of word-sized locations in the central processing unit in which items of data are placed temporarily before they are operated on by program instructions
7	music
a	the timbre characteristic of a certain manner of voice production: See head voice, chest voice
b	any of the stops on an organ as classified in respect of its tonal quality: 
the flute register
8	printing
a	the correct alignment of the separate plates in colour printing
b	the exact correspondence of lines of type, columns, etc, on the two sides of a printed sheet of paper
9	a form of a language associated with a particular social situation or subject matter, such as obscene slang, legal language, or journalese
10	the act or an instance of registering

verb
11	(tr) to enter or cause someone to enter (an event, person's name, ownership, etc) on a register; formally record
12	to show or be shown on a scale or other measuring instrument:
the current didn't register on the meter
13	to show or be shown in a person's face, bearing, etc:
his face registered surprise
14	(intr) to have an effect; make an impression:
the news of her uncle's death just did not register
15	to send (a letter, package, etc) by registered post
16	(tr) printing to adjust (a printing press, forme, etc) to ensure that the printed matter is in register




The claimed “on” (as in “a memory that stores therein….identification information on a landmark set” in claim 1, lines 2-3) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com wherein definition 1,2 and 4  (emphasis added to definition 4: “in connection”) are consistent with the disclosure (other definitions of “on”, not listed in this Office action, are equally applicable):
on
preposition

1	so as to be or remain supported by or suspended from:
Put your package down on the table; Hang your coat on the hook.
2	so as to be attached to or unified with:
Hang the picture on the wall. Paste the label on the package.
3	so as to be a covering or wrapping for:
Put the blanket on the baby. 
Put aluminum foil on the lamb chops before freezing them.
4	in connection, association, or cooperation with; as a part or element of:
to serve on a jury.

	










The claimed “serving” (as in “identification information on a landmark set serving as a combination of a plurality of landmarks displayed in the captured image for registration” in claim 1, lines 4,5) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com:
serving
noun
1	the act of a person or thing that serves.

wherein “serve” is defined such that definitions 5 (focused on “be of use”) and 7 

as consistent with the disclosure:

serve
verb (used without object), served, serv·ing.
1	to act as a servant.
2	to wait on table, as a waiter.
3	to offer or have a meal or refreshments available, as for patrons or guests:
Come early, we're serving at six.
4	to offer or distribute a portion or portions of food or a beverage, as a host or hostess:
It was her turn to serve at the faculty tea.
5	to render assistance; be of use; help.
6	to go through a term of service, do duty as a soldier, sailor, senator, juror, etc.
7	to have definite use:
This cup will serve as a sugar bowl.








The claimed “as” (as for example in “identification information on a landmark set serving as a combination of a plurality of landmarks displayed in the captured image for registration” in claim 1, lines 4,5) is interpreted in light of applicant’s disclosure:
[0049] The landmark set number is identification information for identifying a landmark set.  The landmark set is a combination of a plurality of landmarks displayed in the captured image for registration taken at a certain position.  A record in the landmark DB 201 illustrated in FIG. 6 is identified by the imaging positional information or the landmark set number.

 and definition thereof via Dictionary.com:
BRITISH DICTIONARY DEFINITIONS FOR AS (1 OF 5)
as1
preposition
11	in the role of; being: as his friend, I am probably biased

wherein “be” is defined via definition 4, emphasis added to “used as a linking verb between the subject of a sentence and its…adjective complement”:
BRITISH DICTIONARY DEFINITIONS FOR BEING (5 OF 6)
be1
verb present singular 1st person am; 2nd person are; 3rd person is; present plural are; past singular 1st person was; 2nd person were; 3rd person was; past plural were; present participle being or past participle been (intr)

4	(copula) used as a linking verb between the subject of a sentence and its noun or adjective complement or complementing phrase. In this case be expresses the relationship of either essential or incidental equivalence or identity (John is a man; John is a musician) or specifies an essential or incidental attribute (honey is sweet; Susan is angry). It is also used with an adverbial complement to indicate a relationship of location in space or time (Bill is at the office; the dance is on Saturday)

Thus “as” is used as a linking verb (“as” means “be”, a linking verb) between the subject (“identification information on a landmark set”) of a sentence and its adjective complement (“a combination of a plurality of landmarks displayed in the captured image for registration”). Thus, the claimed “combination” is an adjective describing the noun, “information”.
	The claimed “conversion” (as in “imaging angle conversion information including a conversion angle and an imaging angle conversion parameter” in claim 1, lines 7,8) is interpreted under the broadest reasonable interpretation in light of applicant’s disclosure:
“[0026] The imaging device 11 is a wide-angle camera that can photograph the 
dedicated lane or the surroundings of the dedicated lane, for example.  The imaging device 11, for example, photographs an ordinary lane on which ordinary vehicles run in the surroundings of the dedicated lane and objects in the surroundings of a road, such as signs, buildings (structures), and trees.”

wherein “camera” is defined via Dictionary.com, emphasis added:
BRITISH DICTIONARY DEFINITIONS FOR CAMERA
camera
noun
1	an optical device consisting of a lens system set in a light-proof construction inside which a light-sensitive film or plate can be positioned: See also cine camera, digital camera
2	television the equipment used to convert the optical image of a scene into the corresponding electrical signals;

“[0066] FIG. 8 is a diagram of an example of the imaging angle conversion 
information 203 according to the present embodiment.  As illustrated in FIG. 8, the imaging angle conversion information 203 has a conversion angle and an imaging angle conversion parameter associated with each other.  The conversion angle is the difference between the imaging angle of the captured image for position specification 900 and the imaging angle in the imaging landmark information resulting from conversion.  The imaging angle conversion parameter is parameter formation for converting the coordinates indicating the image range in which the landmark is displayed in the imaging landmark information by the conversion angle associated therewith.






and definition thereof via Dictionary.com wherein definition 10 is “taken” as the meaning of the claimed “conversion” under MPEP 2111.01 III:
conversion
noun
10	Mathematics. a change in the form or units of an expression.

wherein “form” is defined:
form
noun
1	external appearance of a clearly defined area, as distinguished from color or material; configuration:
a triangular form.

wherein “configuration” is defined:
configuration
noun
1	the relative disposition or arrangement of the parts or elements of a thing.



	










The claimed “converts” (as in “a converter that converts” in claim 1, line 18) is interpreted under the broadest reasonable interpretation in light of applicant’s disclosure via said [0026]:“camera” and [0066]:“converting” and definition thereof via Dictionary.com wherein definition 1: “to change (something) into a different form” is “taken” as the meaning of the claimed “converts” under MPEP 2111.01 III:
convert1
verb (used with object)
1	to change (something) into a different form or properties; transmute; transform.
	
wherein “form” is defined:
form
noun
1	external appearance of a clearly defined area, as distinguished from color or material; configuration:
a triangular form.

wherein “configuration” is defined:
configuration
noun
1	the relative disposition or arrangement of the parts or elements of a thing.





















The claimed “any” (as in “any of the pieces of the registration landmark information has vanished” in claim 1) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com wherein “one or more without specification or identification” is “taken” as the meaning of the claimed “any” via MPEP 2111.01 III:
any
adjective
1	one, a, an, or some; one or more without specification or identification:
If you have any witnesses, produce them. Pick out any six you like.

The claimed “of” (as in “the pieces of the registration landmark information has vanished” in claim 1) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com wherein definition 7 as shown below is “taken” as the meaning of the claimed “of” via MPEP 2111.01 III:
of1
preposition
7	(used to indicate possession, connection, or association):
the king of France; the property of the church.

The claimed “specifications” (as in “specifications of the second imaging device” in claim 12) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com wherein definition 2a as shown below is “taken” as the meaning of the claimed “specifications” via MPEP 2111.01 III:
specification
noun
2	Usually specifications.
a	a detailed description or assessment of requirements, dimensions, materials, etc., as of a proposed building, machine, bridge, etc.



Response to Arguments
Applicant’s arguments, see remarks, page 8:
“The prior art rejection 
Applicant submits the claims as currently written distinguish over the applied art.”

, filed 6/8/21, with respect to the rejection(s) of claim(s) 1-3 and 5-11 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 in view of Goncalves (US 2004/0167667 A1) that teaches via fig. 9:908: “ENOUGH MATCHING FEATURES?” in the context of fig. 9:906: “FOR EACH MATCHING LANDMARK” corresponding to the claimed:
when a certain number or more of pieces (or features as shown in fig. 5A,5B:506:508:510: “FEATURE”) of the registration landmark information (said via fig. 6:606: “LANDMARK DATABASE”) out of a plurality of remaining (or non-disappeared regarding said “a physical landmark has disappeared” in fig. 2) pieces (said features as shown in fig. 5A,5B:506:508:510: “FEATURE”) of the registration landmark information (said via fig. 6:606: “LANDMARK DATABASE”) included in the landmark set agree (via fig. 9:908: “ENOUGH MATCHING FEATURES?”: “YES”) with the converted (via “a camera-rigid transformation” represented as “features” in said fig. 9:908) imaging (via fig. 6:616: “VISUAL SENSORS”) landmark (via fig. 6:606: “LANDMARK DATABASE”) information (represented as arrows in fig. 6).
	Said Nehmadi is no longer applied in the rejection of claim 1 for being redundant to said Braunstein.


In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “recognizing certain landmarks may vanish”; “recognizing any one of the pieces of registration landmark information may vanish”; and “recognition that pieces of the registration landmark information may vanish” via applicant’s remarks, pages 10,11, emphasis added:
“The above-noted comments appear to emphasize the applied art in Braunstein does not disclose features of recognizing certain landmarks may vanish, for example by being hidden or disappearing, and with presently disclosed features accuracy can be improved by recognizing certain landmarks may vanish, but then ensuring that an adequate number of landmarks are still available to specify the position of the second vehicle. The non-limiting example given above indicates at least more than half of the pieces of registration landmark information must still agree with the imaging landmark information. 
As recognized in the above-noted suggestions, applicant submits the prior art does not disclose or suggest recognizing any one of the pieces of registration landmark information may vanish, but when a certain or more number of pieces of the registration landmark information out of a plurality of remaining pieces of the registration landmark information still agree with the imaging landmark information, the position indicated by the imaging positional information can still be used to set the position of the second vehicle. As noted in the above-noted suggestions such features are recognized as not being met by Braunstein. 
The grounds for rejection with respect to claim 3 on page 53 of the Office Action cites Braunstein as meeting the previously recited claim features with respect to recognizing a landmark such as "JOE' S RESTAURANT". However, and as recognized in the Office Action, applicant submits Braunstein does not meet clarified claim features as Braunstein does not provide any operation based on the recognition that pieces of the registration landmark information may vanish. With that recognition claimed features can still actively set the position of the second vehicle if a certain number of remaining pieces of the registration landmark information still agree with the imaging landmark information.” 

) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	In contrast claim 1 claims “when any of the pieces of the registration landmark information has vanished”, a contingent limitation.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
obviousness or nonobviousness.
Regarding inquiry 4, see Suggestions at the end.
Claims 1,2 and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAAS et al. (US Patent App. Pub. No.: US 2014/0072173 A1) in view of BRAUNSTEIN et al. (US Patent App. Pub.: US 2017/0008521 A1) and Goncalves et al. (US Patent App. Pub. No.: US 2004/0167667 A1).
Regarding claim 1, HAAS teaches an information processing device comprising: 




a memory (fig. 1:112,116: “DATABASE” represented in fig. 9:all) that stores therein, imaging positional information (or “environmental information… with…306… 308… Location”, cited below [0036], as shown in fig. 3) indicating a position (fig. 3:318: “LOCATION_A”) at time (previously) when a captured image (or “previously captured image/frames 114”) for registration (via a “record” from “a table 300” with definition of “table” comprising a “record”) is taken in advance (relative to “a current image/frame 113”) by a first imaging device (fig.10:1004 relative to fig. 10:1002) mounted on a first vehicle (via fig. 10:101: “a vehicle” via, 
“[0021] FIG. 1 illustrates a general overview of one operating environment 100 according to one embodiment of the present invention.  In particular, FIG. 1 shows an information processing system 102 that can be implemented within a moveable/transportable entity 101 such as a vehicle (e.g., an automobile, motorcycle, train, and the like), briefcase, backpack, etc. It should be noted that a vehicle is used throughout this discussion as one non-limiting example of the moveable/transportable entity 101.  Additionally, the system 102 can be communicatively coupled to a user-assisted training environment for training purposes.  The system 102 can either be a physical system comprising each of the components discussed below or can be a functional entity composed of each of the components discussed below.  It should be noted that even though the following discussion is directed to railroad track inspection, embodiments of the present invention are not limited to such an application.  For example, one or more embodiments can be utilized in other applications such as, but not limited to, road inspection, asset inspection, other tasks whose essential characteristic is not inspection at all, such as precision hole-drilling or precision paint-marking, or any other environment where accurate location information is desired.  Railroad track inspection and railroad track component detection are used as only one non-limiting example applicable to embodiments of the present invention.











“[0028] The object detector(s) 136, in one embodiment, is a feature-based detector(s), a machine learning-based detector(s), or the like.  The object detector 136 receives input (e.g., images/frames 113) from the imaging system 108 and performs one or more analysis operations thereon.  Based on these operations, the object detectors 136 can determine whether or not the frames/images 113 (or portions/fragments thereof) comprise a target object.  Frames/images (or portions/fragments thereof) that comprise a target object are stored in the image database 112 and are identified as "Images/Frames With A Target Object(s) 114" in FIG. 1.  For example, in one embodiment, the object detector 136 compares a captured image/frame 113 to a set of reference images (not shown) to identify a target object within an image/frame 113.  Alternatively, or in addition, the object detector 136 can utilize previously captured image/frames 114 in which a target object has been identified for determining whether or not a current image/frame 113 comprises a target object.  The object detector 136 can also be pre-trained with respect to target objects of interest using one or more training models (not shown).  Based on this training, the object detector 136 is able to detect target objects within the images/frames 113.  A more detailed discussion on object detection can be found in the commonly owned and co-pending U.S.  application Ser.  No. 13/085,985 entitled "Object Recognition Using HAAR Features and Histograms of Oriented Gradients"; the commonly owned and co-pending U.S.  application Ser.  No. 13/086,023 entitled "Detection of Objects in Digital Images"; and the commonly owned and co-pending U.S.  application Ser.  No. 13/277,936 entitled "Optimizing The Detection Of Objects In Images", which are hereby incorporated by reference in their entireties.  A more detailed discussion on image analysis for railroad track inspection can be found in the commonly owned publication entitled "Component-Based Track Inspection Using Machine-Vision Technology", Li et al., ICMR'11, April 2011, which is hereby incorporated by reference in its entirety.”; and



















“[0036] For example, FIG. 3 shows a table 300 comprising a plurality of columns and rows representing environmental information 118 within the environmental database 116.  In one embodiment, each row corresponds to a single detection of a landmark.  The table 300 includes a first column 302 entitled "Landmark ID", a second column 304 entitled "Landmark Type", a third column 306 entitled "Vehicle Location", a fourth column 308 entitled "Landmark Location", a fifth column 310 entitled "Image(s)/Frame(s)", a sixth column 312 entitled "Attributes", and a seventh column 313 entitled "Number of Ties".  It should be noted that one or more additional columns can be added to the table 300 and/or one or more of the above columns can be removed from the table 300.  Database technology, such as taking joins in relational databases, can be used to reduce the inefficiency of redundant information in the multiple detections, by employing an additional table to store only the information that varies in the multiple detections.”

wherein “table is defined via Dictionary.com
table
noun
8	a concise list or guide:
The table of contents in the front of the book includes chapter names and page numbers.

wherein “list” is defined, wherein definitions 1 and 3 are consistent with applicant’s disclosure:
list
noun
1	a series of names or other items written or printed together in a meaningful grouping or sequence so as to constitute a record:
a list of members.
2	list price.
3	Computers. a series of records in a file.),







identification information (or fig. 3:302: “LANDMARK ID” “to identify a set of landmarks”, cited below [0058] with the definition of said “set”) on (“on” i.e., in connection with) a landmark set (said “set of landmarks”) serving as a combination (via said definition of set-“a collection of articles designed for use together”) of a plurality of landmarks displayed in the captured image (via said fig. 10:1004 obtaining “landmarks …from one…captured image…113”) for registration (via said “a table 300” via: 
“[0058] Once the geographical vicinity 1108 associated with the observed object 1102 has been determined, the ODS 106 identifies one or more candidate landmarks 1110, 1112, 1114 that are expected to be observable in the geographical vicinity 1108.  Landmark 1115, by virtue of its location relative to the location of observed object 1102 is not expected to be observable, and therefore the vicinity is defined so as not to include landmark 1115.  In this embodiment, the ODS 106 analyzes the environmental information 118 within the environmental database 116 to identify a set of landmarks that are associated with location information within the geographical vicinity 1108.  This set of landmarks is considered the set of candidate landmarks by the ODS 106.”

wherein said “set” is defined via Dictionary.com:
set, noun
66	a collection of articles designed for use together:
a set of china; a chess set.

“[0059] As images 113 are captured by the imaging system 108, the ODS 106 analyzes each image 113 to determine if one or more of the candidate landmarks 1110, 1112, 1114 have been detected.  For example, the ODS 106 compares a set of visual characteristic information associated with each of the set of candidate landmarks 1110, 1112, 1114 to a visual characteristic information set obtained from one or more captured images 113.  The set of visual characteristic information associated with a landmark can identify a particular feature(s) of the landmark as well as the location of the feature within each image/frame where the feature was detected.  The ODS 106 then determines if the set of set of visual characteristic information associated with at least one candidate landmark matches the visual characteristic information set from the 
captured image(s) within a given visual appearance threshold.  If so, the ODS 106 determines that at least one of the candidate landmarks 1110, 1112, 1114 has been detected.  The LDS 104 then obtains the location information associated with the at least one candidate landmark from the environmental database 116.”), [[and]]


registration (via said “a table 300”) landmark (via fig. 3:312: “ATTRIBUTES” of landmarks) information (said “environmental information 118” as shown in fig. 3:300 comprising said “ATTRIBUTES” of landmarks) serving as information on each of the landmarks (said “set of landmarks”) included in the landmark set (said “set of landmarks”), in association (via fig. 1:102: “an information processing system 102”, cited below [0021], with the definition of “system”) with one another (given said system is a “combination of things…forming a … whole” via:
“[0021] FIG. 1 illustrates a general overview of one operating environment 100 according to one embodiment of the present invention.  In particular, FIG. 1 shows an information processing system 102 that can be implemented within a moveable/transportable entity 101 such as a vehicle (e.g., an automobile, motorcycle, train, and the like), briefcase, backpack, etc. It should be noted that a vehicle is used throughout this discussion as one non-limiting example of the moveable/transportable entity 101.  Additionally, the system 102 can be communicatively coupled to a user-assisted training environment for training purposes.  The system 102 can either be a physical system comprising each of the components discussed below or can be a functional entity composed of each of the components discussed below.  It should be noted that even though the following discussion is directed to railroad track inspection, embodiments of the present invention are not limited to such an application.  For example, one or more embodiments can be utilized in other applications such as, but not limited to, road inspection, asset inspection, other tasks whose essential characteristic is not inspection at all, such as precision hole-drilling or precision paint-marking, or any other environment where accurate location information is desired.  Railroad track inspection and railroad track component detection are used as only one non-limiting example applicable to embodiments of the present invention.”

wherein “system” is defined:
system
noun
1	an assemblage or combination of things or parts forming a complex or unitary whole:
a mountain system; a railroad system.”), and 

imaging angle (as indicated in fig. 10:1004:1002) conversion information (via fig. 1: “DATABASE”) including a conversion angle (said as indicated in fig. 10:1004:1002) and an imaging angle (said as indicated in fig. 10:1004:1002) conversion parameter associated with each other;  
a receiver (fig. 1:113: “CAPTURED IMAGES/FRAMES”) that receives a captured image (said or “a current image/frame 113”) for position specification (via fig. 5:506,508,514,516: “POSITION”) taken by a second imaging device (or fig. 10:1004 relative to fig. 10:1002) mounted on a second vehicle (via fig. 10:101: “a vehicle”) from an onboard device (said 1004) mounted on the second vehicle (via fig. 10:101: “a vehicle”);  
a computer processor (fig. 1:904: “CPU (S)”) configured as:
a detector (fig. 1:106: “OBJECT DETECTION SYSTEM” corresponding to fig. 5:510: “ACQUIRE VISUAL ENVIRONMENT INFORMATION FOR THE ACTUAL POSITON”) that detects a landmark (or “detect… landmarks/ monuments”, cited below) displayed in the captured image (said “a current image/frame 113” with said “landmarks/monuments”) for position specification (said fig.5:506,508,514,516: “POSITION” via:
“[0026] These images/frames 113 are analyzed by object detectors 136 within the ODS 106 to detect target objects within the images/frames 113.  In one embodiment, a first set of target objects comprises various visual environmental features/objects such as landmarks/monuments 1010 (FIG. 10).  A landmark/monument can be (but is not limited to) inventory assets, buildings, components of a building (e.g., doors, windows, architectural features, etc.), mile markers (mileposts), signs, railroad signals, street signs, intersections, trees, damaged and/or missing railroad track components, and the like.  A second set of target objects (also referred to herein as "inspection system target objects") comprises objects that are of interest to the inspection system 110.  For example, the second set of target objects can be components of a railroad track, such as, but not limited to, railroad ties, railroad spikes, rail anchors, the rails themselves, etc. The ODS 106 detects these inspection system target objects and the inspection system 110 analyzes the images/frames comprising these target objects to detect any defects/damage associated therewith.  For example, defects or damaged areas such as, but not limited to, broken ties, areas with missing ties, areas with missing spikes, areas with missing anchors, etc. are identified by the inspection system 110.”);  



an extractor (fig. 5:512: “PERFORM ONE OR MORE COMPARISON PROCESSES”) that extracts (or obtains) an imaging landmark information (from said 510:“ACQUIRE VISUAL ENVIRONMENT INFORMATION FOR THE ACTUAL POSITON”) serving as information on (“on” i.e., in connection with) the detected landmark (said or “detect…landmarks/monuments” described by said fig. 5:510: “ACQUIRE VISUAL ENVIRONMENT INFORMATION FOR THE ACTUAL POSITON”) from the captured image (said “a current image/frame 113”) for position specification (said fig.5:506,508,514,516: “POSITION”); 
a converter that converts, based on the imaging angle (said as indicated in fig. 10:1004:1002) conversion (or said “convert” via a camera of fig.10:1002 or 1004)  information (via fig. 1: “DATABASE”) , the imaging landmark information (said from said 510:“ACQUIRE VISUAL ENVIRONMENT INFORMATION FOR THE ACTUAL POSITON”) extracted by the extractor (said fig. 1:904: “CPU (S)”) into the imaging landmark information (said from said 510:“ACQUIRE VISUAL ENVIRONMENT INFORMATION FOR THE ACTUAL POSITON”) of the captured image (said “a current image/frame 113”) for position specification (said fig.5:506,508,514,516: “POSITION”) obtained (said via fig. 1:113: “CAPTURED IMAGES/FRAMES”) at a different imaging angle (said as indicated in fig. 10:1004:1002); and 





a position specifier (fig. 5:506: “PREDICT NEXT POSITION” or fig. 9:904:CPU) that specifies the position (i.e., “determine” said fig. 3:318: “LOCATION_A” in terms of “the predicted position si+1 is Location_A”, cited below [0047]) indicated by the imaging positional information (said “environmental information…with……306… 308…Location”) associated (via said fig. 1:102: “an information processing system 102” with the definition of “system”) with the identification information (said fig. 3:302: “LANDMARK ID”) on the landmark set (said “set of landmarks”) including (via said fig. 1:102: “an information processing system 102” with the definition of “system”) the registration (via said “a table 300”) landmark (via fig. 3:304: “ATTRIBUTES” of landmarks) information (said “environmental information 118” as shown in said fig. 3:300: “a table” comprising said “ATTRIBUTES” of landmarks) similar (via fig.5:514:“DOES THE PREDICTED POSITION/ ENVIRONMENT MATCH THE ACTUAL POSITION/ ENVIRONMENT?”: “YES”) to the converted imaging landmark information (from said 510:“ACQUIRE VISUAL ENVIRONMENT INFORMATION FOR THE ACTUAL POSITON”) the second vehicle (via fig. 10:101: “a vehicle”) at a time (currently) when the captured image (said “a current image/frame 113”) for position specification (via said fig.5:506,508,514,516: “POSITION”) is (currently) taken (at fig. 5:510: “ACQUIRE VISUAL ENVIRONMENT INFORMATION FOR THE ACTUAL POSITION” via:





“[0047] After initializing these values at time i=0, the LDS 104 uses the location prediction module 204 to calculate (predict) the i+1.sup.th values of a, v, and s to determine a predicted position s.sub.i+1 at the time interval i+1 (or any other interval).  The LDS 104 can also calculate other expected data such as an expected distance travelled at s.sub.i+1, expected velocity at s.sub.i+1, expected acceleration at s.sub.i+1, expected duration of travel to s.sub.i+1, etc. Once the predicted position s.sub.i+1 has been calculated, the LDS 104 analyzes the environmental database 116 to determine if any landmarks have been registered (i.e., detected) for this predicted position s.sub.i+1. For example, if the predicted position si+1 is Location_A, the LDS 104 analyzes the environmental database 116 to determine if a landmark has been registered/stored for Location_A. As can be seen from FIG. 3, Landmark_1 has been registered for Location_A. Therefore, the LDS 104 can expect Landmark_1 to be detected by the ODS 106 when the vehicle arrives at Location_A.”)[[; and]],



	





when any of the pieces (or “components of a building” as indicated in fig. 3:312: “RED 4, WINDOWS”) of the registration landmark information (said “environmental information 118” as shown in fig. 3:300 comprising said “ATTRIBUTES” of landmarks) has vanished (via fig. 6:608: “DETERMINE THAT THE LANDMARK/MONUMENT AT THE CURRENT POSITION HAS BEEN REPLACED OR REMOVED”), but when a certain number or more of pieces (said or “components of a building” as indicated in fig. 3:312: “RED 4, WINDOWS”) of the registration landmark information out of a plurality of remaining pieces (said or “components of a building” as indicated in fig. 3:312: “RED 4, WINDOWS” not replaced or removed) of the registration landmark information included in the landmark set agree with the converted imaging landmark information, the position specifier specifies the position indicated by the imaging positional information associated with the identification information on the landmark set as the position of the second vehicle at the time when the captured image for position specification is taken.  









Thus, HAAS does not teach when claim 1 is considered as a whole, as indicated in bold above, the claimed:
A.	a memory that stores therein, imaging positional information indicating a position at time when a captured image for registration is taken in advance by a first imaging device mounted on a first vehicle, identification information  on (“on” i.e., in connection with) a landmark set serving as a combination of a plurality of landmarks displayed in the captured image for registration, and registration landmark information serving as information on each of the landmarks included in the landmark set, in association with one another, and imaging angle conversion information including a conversion angle and an imaging angle conversion parameter associated with each other;
	
B.	a second vehicle;
	
C.	a converter that converts, based on the imaging angle conversion information, the imaging landmark information extracted by the extractor into the imaging landmark information of the captured image for position specification obtained at a different imaging angle; and

	a position specifier that specifies the position indicated by the imaging positional information associated with the identification information on the landmark set including the registration landmark information similar to the converted imaging landmark information; and

D.	when any of the pieces of the registration landmark information has vanished, but when a certain number or more of pieces of the registration landmark information out of a plurality of remaining pieces of the registration landmark information included in the landmark set agree with the converted imaging landmark information, the position specifier specifies the position indicated by the imaging positional information associated with the identification information on the landmark set as the position of the second vehicle at the time when the captured image for position specification is taken.  














Accordingly, Braunstein teaches said limitations A,B and C of:
A.	memory (fig. 1:160: “Map Database”) that stores therein, 
a)	imaging positional information indicating a position (via “a landmark is recognized as a specific…location”, cited below [0533]) at time (“previous”, cited below [0497]) when a captured image (via “calibrated cameras”) for registration (or “registering”) is taken in advance by a first imaging device (via fig. 22:122:top is first relative to fig. 22:122:bottom) mounted on a first vehicle (or “vehicles” in fig. 22:2201 is first relative to 2202), 
b)	identification information (via “in the described sparse data maps, landmarks may be identified” ,cited below [0368]) on (“on” i.e., in connection with) a landmark set (or “set of landmarks”, cited below [0876]) serving as a combination of a plurality of landmarks (via “The image…may include…landmarks 2205 and 2206” as shown in fig. 22) displayed in the captured image (said via “calibrated cameras”) for registration (said or “registering”), and 
c)	registration landmark information (or fig. 8: 820: “LANDMARKS” representing fig. 22:2205: “JOE’S RESTAURANT” and fig. 22:2206: “YIELD”) and serving as information on each of the landmarks included in the landmark set (said or “set of landmarks”), in association with one another (via said “Map Database” or “sparse data maps”) , and 



d)	imaging angle (or “image capture…angle” or fig. 62: “angle 6212B … between …image capture device 6102 and … the landmark”) conversion (via a camera corresponding to “a rigid transformation” corresponding to fig. 39:3912: “DETERMINE HEADING DIRECTION”) information (via fig. 1:160: “Map Database”) including a conversion (via a camera corresponding to “a rigid transformation” corresponding to fig. 39:3912: “DETERMINE HEADING DIRECTION”) angle (said “image capture...angle” or fig. 62: “angle 6212B … between …image capture device 6102 and … the landmark” corresponding to fig. 37: angle “θ” ) and an imaging angle (said “image capture…angle” or fig. 62: “angle 6212B … between …image capture device 6102 and … the landmark”) conversion (via a camera corresponding to “a rigid transformation” changing the form or configuration of fig. 37:3720: the car’s tail to that of fig. 37:3710:the car’s destined path corresponding to fig. 39:3912: “DETERMINE HEADING DIRECTION”) parameter (or “image capture parameter” corresponding to “any number of parameters (degrees of freedom)”) associated with each other (via said “rigid transformation”);







B.	a receiver (fig. 22:bottom:122) that receives a captured image (via said fig. 22:bottom:122) for position specification taken by a second imaging device (said fig. 22:bottom:122) mounted on a second vehicle (said fig. 22:2202 that is 2nd relative to fig. 22:2201) from an onboard device (said fig. 22:bottom:122) mounted on the second vehicle (said fig. 22:2202);  
a detector that detects a landmark (fig. 22:2205: “JOE RESTAURANT” and fig. 22:2206: “YIELD”) displayed in the captured image (via said fig. 22:bottom:122) for position specification (via fig. 22: distance “d”);  
an extractor (fig. 22:2230) that extracts (or obtains via zig-zag transmission as shown in fig. 22) an imaging landmark information serving as information on (“on” i.e., in connection with) the detected landmark (fig. 22:2205: “JOE RESTAURANT” and fig. 22:2206: “YIELD”) from the captured image (via said fig. 22:bottom:122) for position specification (said via fig. 22: distance “d”); 










C.	a converter (said via “a rigid transformation” corresponding to fig. 39:3912: “DETERMINE HEADING DIRECTION”) that converts (or “maps” from said tail to said destined path), based on the imaging angle (via fig. 37: angle “θ”) conversion information (said via fig. 37: angle “θ”), the imaging landmark information extracted by the extractor into the imaging landmark information (or “trajectory…Ci to C0”, corresponding to the tail and the destined path, “at time T1”) of (via fig. 19:1910: “ANALYZE THE AT LEAST ONE ENVIRONMENTAL IMAGE TO DETERMINE NAVIAGATION INFORMATION” “such as a trajectory”) the captured image for position specification (via said a fig. 37: angle “θ”) obtained at a different imaging (said via fig. 19:1910: “ANALYZE THE AT LEAST ONE ENVIRONMENTAL IMAGE TO DETERMINE NAVIAGATION INFORMATION” “such as a trajectory”) angle (after said trajectory “rigid transformation” as a function of said fig. 37: angle “θ” to the destined path, as indicated in fig. 35, instead to the side of the road, as indicated in fig. 34); and










a position specifier (resulting in said “a landmark is recognized as a specific…location”) that specifies the position (said “a landmark is recognized as a specific…location” comprised by “distance d”) indicated by…the registration (via said “registering”) landmark information (said or fig. 8: 820: “LANDMARKS” representing fig. 22:2205: “JOE’S RESTAURANT” and fig. 22:2206: “YIELD”) similar (via fig. 27:2720: “IDENTIFY A LANDMARK” so as, previously mentioned, “to match the speed” along said destined path to JOE’s via said fig. 37: trajectory angle “θ”) to the converted (said via “a rigid transformation”) imaging landmark information (said via fig. 37: trajectory angle “θ” corresponding to a “transform” “measured distance value”, comprised by said fig. 22: “distance d”, or “digital signal” each used for said “match the speed” via “a target trajectory” via said “at time T1”) nd relative to fig. 22:2201) at a time (as shown by fig. 22:2202) when the captured image (said via said fig. 22:bottom:122) for position specification (said via fig. 22: distance “d”) is taken (via:












“[0269] Processing unit 110 may comprise various types of devices.  For example, processing unit 110 may include various devices, such as a controller, an image preprocessor, a central processing unit (CPU), support circuits, digital signal 
processors, integrated circuits, memory, or any other types of devices for image processing and analysis.  The image preprocessor may include a video processor for capturing, digitizing and processing the imagery from the image sensors.  The CPU may comprise any number of microcontrollers or microprocessors.  The support circuits may be any number of circuits generally well known in the art, including cache, power supply, clock and input-output circuits.  The memory may store software that, when executed by the processor, controls the operation of the system.  The memory may include databases and image processing software.  The memory may comprise any number of random access memories, read only memories, flash memories, disk drives, optical storage, tape storage, removable storage and other types of storage.  In one instance, the memory may be separate from the processing unit 110.  In another instance, the memory may be integrated into the processing unit 110.”

wherein “digitizing” is defined via Dictionary.com:
digitize
verb (used with object), dig·i·tized, dig·i·tiz·ing.Computers.
1	to convert (data) to digital form for use in a computer.
2	to convert (analogous physical measurements) todigital [sic] form.

“[0307] According to some embodiments, the FOV of one or more image capture devices 122, 124, and 126 may have a wide angle.  For example, it may be advantageous to have a FOV of 140 degrees, especially for image capture devices 
122, 124, and 126 that may be used to capture images of the area in the vicinity of vehicle 200.  For example, image capture device 122 may be used to capture images of the area to the right or left of vehicle 200 and, in such embodiments, it may be desirable for image capture device 122 to have a wide FOV (e.g., at least 140 degrees).”

















“[0317] As discussed above, system 100 may provide drive assist functionality 
that uses a multi-camera system.  The multi-camera system may use one or more cameras facing in the forward direction of a vehicle.  In other embodiments, the multi-camera system may include one or more cameras facing to the side of a vehicle or to the rear of the vehicle.  In one embodiment, for example, system 100 may use a two-camera imaging system, where a first camera and a second camera (e.g., image capture devices 122 and 124) may be positioned at the front and/or the sides of a vehicle (e.g., vehicle 200).  The first camera may have a field of view that is greater than, less than, or partially overlapping with, the field of view of the second camera.  In addition, the first camera may be connected to a first image processor to perform monocular image analysis of images provided by the first camera, and the second camera may be connected to a second image processor to perform monocular image analysis of images provided by the second camera.  The outputs (e.g., processed information) of the first and second image processors may be combined.  In some embodiments, the second image processor may receive images from both the first camera and second camera to perforin stereo analysis.  In another embodiment, system 100 may use a three-camera imaging system where each of the cameras has a different field of view.  Such a system may, therefore, make decisions based on information 
derived from objects located at varying distances both forward and to the sides of the vehicle.  References to monocular image analysis may refer to instances where image analysis is performed based on images captured from a single point of view (e.g., from a single camera).  Stereo image analysis may refer to instances where image analysis is performed based on two or more images captured with one or more variations of an image capture parameter.  For example, captured images suitable for performing stereo image analysis may include images captured: from two or more different positions, from different fields of view, using different focal lengths, along with parallax information, 
etc.”;

















“[0331] In one embodiment, velocity and acceleration module 406 may store software configured to analyze data received from one or more computing and electromechanical devices in vehicle 200 that are configured to cause a change in velocity and/or acceleration of vehicle 200.  For example, processing unit 110 may execute instructions associated with velocity and acceleration module 406 to calculate a target speed for vehicle 200 based on data derived from execution of monocular image analysis module 402 and/or stereo image analysis module 404.  Such data may include, for example, a target position, velocity, and/or acceleration, the position and/or speed of vehicle 200 relative to a nearby vehicle, pedestrian, or road object, position information for vehicle 200 relative to lane markings of the road, and the like.  In addition, processing unit 110 may calculate a target speed for vehicle 200 based on sensory input (e.g., information from radar) and input from other systems of vehicle 200, such as throttling system 220, braking system 230, and/or steering system 240 of vehicle 200.  Based on the calculated target speed, processing unit 110 may transmit electronic signals to throttling system 220, braking system 230, and/or steering system 240 of vehicle 200 to trigger a change in velocity and/or acceleration by, for example, physically depressing the brake or easing up off the accelerator of vehicle 200.”

wherein “speed” is defined:
BRITISH DICTIONARY DEFINITIONS FOR SPEED
speed
noun
1	the act or quality of acting or moving fast; rapidity
2	the rate at which something moves, is done, or acts
3	physics a scalar measure of the rate of movement of a body expressed either as 
the distance travelled divided by the time taken (average speed) or the rate of change of position with respect to time at a particular point (instantaneous speed). It is measured in metres per second, miles per hour, etc;
















“[0368] In some embodiments, the disclosed systems and methods may use a sparse map for autonomous vehicle navigation.  For example, the sparse map may provide sufficient information for navigation without requiring excessive data storage 
or data transfer rates.  As discussed below in further detail, a vehicle (which may be an autonomous vehicle) may use the sparse map to navigate one or more roads.  For example, in some embodiments, the sparse map may include data related to a road and potentially landmarks along the road that may be sufficient for vehicle navigation, but which also exhibit small data footprints.  For example, the sparse data maps described in detail below may require significantly less storage space and data transfer bandwidth as compared with digital maps including detailed map information, such as image data collected along a road.  For example, rather than storing detailed representations of a road segment, the sparse data map may store three dimensional polynomial representations of preferred vehicle paths along a road. These paths may require very little data storage space.  Further, in the described sparse data maps, landmarks may be identified and included in the sparse map road model to aid in navigation.  These landmarks may be located at any spacing suitable for enabling vehicle navigation, but in some cases, such landmarks need not be identified and included in the model at high densities and short spacings.  Rather, in some cases, navigation may be possible based on landmarks that are spaced apart by at least 50 meters, at least 100 meters, at least 500 meters, at least 1 kilometer, or at least 2 kilometers.  As will be discussed in more detail in other sections, the sparse map may be generated based on data collected or measured by vehicles equipped with various sensors and devices, such as image capture devices, Global Positioning System sensors, motion sensors, etc., as the vehicles travel along roadways.  In some cases, the sparse map may be generated based on data collected during multiple drives of one or more vehicles along a particular roadway.”;

“[0460] In each cluster 1605-1630, trajectories may be averaged to obtain a target trajectory associated with the specific cluster.  For example, the trajectories from multiple drives associated with the same lane cluster may be averaged.  The averaged trajectory may be a target trajectory associate with a specific lane.  To average a cluster of trajectories, server 1230 may select a reference frame of an arbitrary trajectory C0.  For all other trajectories (C1, .  . . , Cn), server 1230 may find a rigid transformation that maps Ci to C0, where i=1, 2, .  . . , n, where n is a positive integer number, corresponding to the total number of trajectories included in the cluster.  Server 1230 may compute a mean curve or trajectory in the C0 reference frame.”










“[0476] FIG. 19 is a flowchart showing an example process 1900 performed by a navigation system of a vehicle.  Process 1900 may be performed by processor 1715 included in navigation system 1700.  Process 1900 may include receiving, from a camera, at least one environmental image associated with the vehicle (step 1905).  For example, processor 1715 may receive, from camera 122, at least one environmental image associated with vehicle 1205.  Camera 122 may capture one or more images of the environment surrounding vehicle 1205 as vehicle 1205 travels along road segment 1200.  Process 1900 may include analyzing the at least one environmental image to determine navigation information related to the vehicle (step 1910).  For example, processor 1715 may analyze the environmental images received from camera 122 to determine navigation information, such as a trajectory of travel along road segment 1200.  Processor 1715 may determine the trajectory of travel of vehicle 1205 based on 
camera ego motions (e.g., three dimensional translation and/or three dimensional rotational motions) sensed by, e.g., the analysis of the images.”

“[0497] In some embodiments, generic visual features may be used as landmarks for the purpose of registering the position and orientation of a moving 
vehicle, in one drive (localization phase), relative to a map generated by vehicles traversing the same stretch of road in previous drives (mapping phase).  These vehicles may be equipped with calibrated cameras imaging the vehicle surroundings and GPS receivers.  The vehicles may communicate with a central server (e.g., server 1230) that maintains an up-to-date map including these visual landmarks connected to other significant geometric and semantic information (e.g. lane structure, type and position of road signs, type and position of road marks, shape of nearby drivable ground area delineated by the position of physical obstacles, shape of previously driven vehicle path when controlled by human driver, etc.).  The total amount of data that may be communicated between the central server and vehicles per length of road is small, both in the mapping and localization phases.”;

“[0529] Vehicles 2201 and 2202 may capture at least one image, via camera 122, of an environment of vehicles as the vehicles travel along road segment 2200.  The image of the environment may include an image of signs or landmarks 2205 and 2206.  In some embodiments, at least one identifier associated with landmarks 2205 and 2206 may be determined by vehicles 2201 and 2202, and the identifier may be transmitted to server 2230 from the vehicles.  In some embodiments, at least one identifier associated with landmarks 2205 and 2206 may be determined by server 2230 based on images of the landmarks 2205 and 2206 captured by cameras 122 and transmitted to server 2230.”;







“[0532] The at least one identifier associated with the landmark (e.g., landmark 2205 or 2206) may include a position of the landmark.  The position may be determined based on the signals provided by various sensors or devices installed on vehicles 2201 and 2202 (e.g., GPS signals, vehicle motion signals).  The identifier may include a shape of the landmark.  For example, the identifier may include data indicating a rectangular shape of landmark 2205 or a triangular shape of landmark 2206.  The identifier may include a size of the landmark.  For example, the identifier may include data indicating a width and/or height of the rectangular sign 2205 and/or the triangular sign 2206. The identifier may include a distance of the landmark relative to another 
landmark.  For example, the identifier associated with landmark 2206 may include a distance d from landmark 2206 to landmark 2205.  The distance d is shown as a distance between landmarks 2205 and 2206 along road segment 2200. Other distances may also be used, such as the direct distance between landmarks 2205 and 2206 crossing the road segment 2200.  In some embodiments, the distance may refer to a distance from the recognized landmark (e.g., 2206) to a previously recognized landmark (e.g., a landmark that is recognized at least 50 meters, 100 meters, 500 meters, 1 kilometer, 2 kilometers away back along road segment 2200).
[0533] In some embodiments, the identifier may be determined based on the 
landmark being identified as one of a plurality of landmark types.  In other words, the identifier may be the type of the landmark.  The landmark types include a traffic sign (e.g., a speed limit sign), a post (e.g., a lamppost), a directional indicator (e.g., a high way exit sign with an arrow indicating a direction), a business sign (e.g., a rectangular sign such as sign 2205), a reflector (e.g., a reflective mirror at a curve for safety purposes), a distance marker, etc. Each type may be associated with a unique tag (e.g., a numerical value, a text value, etc.), which requires little data storage (e.g., 4 bytes, 8 bytes, etc.).  When a landmark is recognized as a specific, stored type, the tag corresponding to the type of the landmark may be stored, along with other features of the landmark (e.g., size, shape, location, etc.).”;

“[0651] Process 3900 may include a step 3912 of determining heading direction 
3730 of vehicle 200, and possibly a correction to the current location 3712 computed in step 3906.  In one exemplary embodiment, processing unit 110 may determine heading direction 3730 and a correction to location 3712 by aligning the traveled trajectory 3720 at current location 3712 with the model trajectory 3710.  The alignment procedure may provide a rigid transformation that reduces or minimizes the distance between 3720 and 3712.  In one exemplary embodiment, processing unit 110 may compute a rigid transformation with four degrees of freedom, accounting for 3D rotation (heading) and 1D longitudinal translation.  In another exemplary embodiment, processing unit 110 may compute a rigid transformation with any number of parameters (degrees of freedom) between 1 and 6.  After alignment, processing unit 110 may determine the predicted location 3774 (see FIGS. 37, 38) of vehicle 200 after time "t" based on a current 
velocity of vehicle 200 and the geometry of the model trajectory 3710.”




“[0806] As shown in FIG. 62, distance 6212A is the distance between image capture device 6102 and the landmark, and angle 6212B is the angle between line of sight 6102A of image capture device 6102 and an imaginary line from image capture device 6102 to the landmark.  However, in some embodiments, distance 6212A may be the distance between a reference point in the vicinity of vehicle 6100 and the landmark, and angle 6212B may be the angle between a reference line through the reference point and an imaginary line from the reference point to the landmark.  The reference point may be, for example, the center of vehicle 6100, and the reference line may be, for example, a line through the center of vehicle 6100.”;

“[0868] At step 7004, processing unit 110 may analyze the plurality of images to 
identify at least two recognized landmarks present in the images.  The two recognized landmarks need not be present in a single image from among the plurality of images.  In fact, in many cases, the two recognized landmarks identified in the plurality of images will not appear in the same images.  Rather, a first recognized landmark may be identified in a first image received from an image capture device.  At a later time, and perhaps many image frames later (e.g., 10 s, 100 s, or 1000 s of image frames later, or more), a second recognized landmark may be identified in another of the plurality of images received from the image capture device.  The first recognized landmark may be 
used to determine a first location S1 of the vehicle along a target trajectory at time T1, and the second recognized landmark may be used to determine a second location S2 of the vehicle along the target trajectory at time T2.  Using information such as a measured distance between S1 and S2 and knowing a time difference between T1 and T2 may enable the processor unit of the vehicle to determine a speed over which the distance between S1 and S2 was covered. This speed can be compared to an integrated velocity obtained based on an output of the vehicle's speed sensor.  In some embodiments, this comparison may yield a correction factor needed to adjust/calibrate the vehicle's speed sensor to match the speed determined based on the S1 to S2 speed calculation.”;

“[0875] At step 7010, processing unit 110 may determine a correction factor for the at least one sensor based on a comparison of the value indicative of the distance between the at least two recognized landmarks and the measured distance between the at least two landmarks.  The correctional factor may be, for example, a ratio of the value indicative of the distance between the at least to recognized landmarks and the measured distance between the at least two landmarks.  In some embodiments, the correction factor may be referred to as a calibration factor and may represent a value that may be used to transform the measured distance value based on the vehicle's sensors into the calculated/predetermined distance value.”; and

“[0876] In an optional step, processing unit 110 may determine a composite 
correction factor based on a plurality of determined correction factors.  Correction factors of the plurality of determined correction factors may be determined based on different set of landmarks.  In some embodiments, the composite correction factor is determined by averaging the plurality of determined correction factors or by finding a mean of the plurality of determined correction factors.” ).
Thus, one of ordinary skill in the art of vehicles and computer camera programs  can:
a)	install Haas’s first imaging device of fig.10:1004 relative to fig. 10:1002 on the claimed “first vehicle” or use one of Braunstein’s vehicles as shown in fig. 22:2201 with a camera;

b)	install/call Braunstein’s program of fig. 70:7002-7008: “DETERMINE…A MEASURED DISTANCE”, along with Braunstein’s fig. 39, in Haas’ fig. 5: “508”: “ACTUAL MEASUREMENTS FOR ACTUAL POSITION”;

c)	install/call Braunstein’s program of fig. 70:7010: “A COMPARISON OF…DISTANCE” in Haas’s fig. 5: “512”: “PERFORM ONE OR MORE COMPARISON PROCESESSES”;

d)	make Haas’ vehicle 101 be Braunstein’s 2nd vehicle as in Braunstein’s fig. 22:2202; 

e)	run Hass’s fig. 5 as modified via Braunstein’s fig. 70 such that Haas’s vehicle 101 is using “previous” (Braunstein, cited above [0497]) data of the claimed “first vehicle” as shown in Braunstein’s fig. 22:2201 to go to “JOE’S RESTAURANT”, expected to not of disappeared, as shown in Braunstein’s fig. 22; and

f)	drive, down the road to JOE’S, expected to not of disappeared, Haas’ fig. 1:101 as programmed above with Braunstein’s figures 39 and 70;

and recognize that the modification is predictable or looked forward to because Braunstein’s teaching of fig. 70 allows Haas’ fig. 1:101 to perform a “speed…correction” (Braunstein, cited above [0868][0875]) while driving down the road to eat at said JOE’S RESTAURANT, expected to not of disappeared, during a “road inspection” (Haas, cited above [0021]) based on the camera data from said “previous” vehicle and not driving off to the side of the road along the way to JOE’s.  



Additionally, one of ordinary skill in the art of sensors as indicated in Haas’ “velocity sensing” with “corrections” to “distance (position) s, velocity v, and acceleration a”:
“[0045] The following is a more detailed discussion on determining the location 
of an observed object using the environmental information and sensory data discussed above.  To begin with, the LDS 104 initializes various data structures and/or values for use in the location prediction model while the vehicle 101 is stationary or moving along the track.  For example, the values for distance (position) s, velocity v, and acceleration a are initialized to their zero.sup.th values.  The data obtaining module 202 in the LDS 104 obtains GPS data 126 (e.g., latitude and longitude) from the GPS device(s) 124 for the current position of the vehicle 101.  The LDS 104 also obtains information from the DMI 128 and/or the IMU 132.”

“[0051] If the predicted position s.sub.i+1, expected visual/environmental information, and optionally the expected sensory information match the actual measured data (or match within a given tolerance) the LDS 104 updates the current position and context of the vehicle 101 and/or object being inspected, such as a railroad tie component.  Context, in one embodiment, refers to the terrain around a given geo-location, such as landmarks (and their images) around the vicinity of the location.  The LDS 104 can make minor adjustments to the values for a, v, and s in the location prediction model, if needed, based on degree of variation (or deltas) between the expected values and the actual measured values.  If sensors are not available for directly measuring acceleration or velocity, any discrepancy in Δs can be back-projected into Δv and Δa. In the presence of accelerometers and/or direct 
velocity sensing, the degree of variation (or delta) can be factored into the corrections for Δv, Δ.a, and Δs.  The next position is predicted based on the updated current position and the values of a, v, and s are updated in the location prediction model 204.  The process is then repeated.”

would of reasonably referred to Braunstein’s teachings of speed correction of fig. 70 to calibrate the speed sensor and modify as shown above and recognize that the combination is predictable, since “the goal of a fully autonomous vehicle…is on the horizon” (Braunstein, cited below), or looked forward to as shown above regarding speed correction by converting said distance “d”, via Braunstein: 




“[0005] As technology continues to advance, the goal of a fully autonomous 
vehicle that is capable of navigating on roadways is on the horizon. 
Autonomous vehicles may need to take into account a variety of factors and make 
appropriate decisions based on those factors to safely and accurately reach an 
intended destination.  For example, an autonomous vehicle may need to process 
and interpret visual information (e.g., information captured from a camera) and 
may also use information obtained from other sources (e.g., from a GPS device, 
a speed sensor, an accelerometer, a suspension sensor, etc.).  At the same 
time, in order to navigate to a destination, an autonomous vehicle may also need to identify its location within a particular roadway (e.g., a specific lane within a multi-lane road), navigate alongside other vehicles, avoid obstacles and pedestrians, observe traffic signals and signs, and travel from on road to another road at appropriate intersections or interchanges.  Harnessing and interpreting vast volumes of information collected by an autonomous vehicle as it travels to its destination poses a multitude of design challenges.  The sheer quantity of data (e.g., captured image data, map data, 
GPS data, sensor data, etc.) that an autonomous vehicle may need to analyze, access, and/or store poses challenges that can in fact limit or even adversely affect autonomous navigation.  Furthermore, if an autonomous vehicle relies on traditional mapping technology to navigate, the sheer volume of data needed to store and update the map poses daunting challenges.”

	Thus, the combination does not teach, as indicated in bold above, the remaining limitation:
D.	when any of the pieces of the registration landmark information has vanished, but when a certain number or more of pieces of the registration landmark information out of a plurality of remaining pieces of the registration landmark information included in the landmark set agree with the converted imaging landmark information, the position specifier specifies the position indicated by the imaging positional information associated with the identification information on the landmark set as the position of the second vehicle at the time when the captured image for position specification is taken.  










	Accordingly, Goncalves teaches the remaining limitation:
D.	when any of the pieces (or all features as shown in fig. 5A,5B:506:508:510: “FEATURE”) of the registration landmark information (via fig. 6:606: “LANDMARK DATABASE”) has vanished (or “a physical landmark has disappeared” as shown in fig. 5A,B:504: “PHYSICAL LANDMARK” in fig. 2 such as any rectangle), but when a certain number or more of pieces (or features as shown in fig. 5A,5B:506:508:510: “FEATURE”) of the registration landmark information (said via fig. 6:606: “LANDMARK DATABASE”) out of a plurality of remaining (or non-disappeared regarding said “a physical landmark has disappeared” in fig. 2) pieces (said features as shown in fig. 5A,5B:506:508:510: “FEATURE”) of the registration landmark information (said via fig. 6:606: “LANDMARK DATABASE”) included in the landmark set agree (via fig. 9:908: “ENOUGH MATCHING FEATURES?”: “YES”) with the converted (via “a camera-rigid transformation” represented as “features” in said fig. 9:908) imaging (via fig. 6:616: “VISUAL SENSORS”) landmark (via fig. 6:606: “LANDMARK DATABASE”) information (represented as arrows in fig. 6), the position specifier (via fig. 1:108: “CONTROL”) specifies the position (as indicated in fig. 2:paths) indicated by the imaging (said via fig. 6:616: “VISUAL SENSORS”) positional information (as indicated in fig. 4:coordinate system) associated with the identification information (via fig. 8:802: “Landmark Table”: “Landmark ID”) on the landmark set (or “the set of 3-D features…that visually identify the landmark”) as the position (as shown in fig. 4: coordinate system) of the second vehicle (as shown in fig. 4:402) at the time when the captured image (via fig. 14:1402: “IMAGE ACQUISITION CONTROL”) for position specification (as shown in fig. 4: coordinate system) is taken (as indicated in figures 3A-C via:
“[0073] The estimated poses of selected landmarks are illustrated in FIG. 2.  In FIG. 2, examples of global position (x,y) for the robot pose when the robot perceives a physical landmark are indicated by circles.  It will be understood that while the VSLAM system is generally described in the context of a robot, the VSLAM system can also be used in a variety of devices such that the robot pose can also correspond to a device pose.  The orientation (.theta.) of the robot as it observes the physical landmark and creates the landmark in the database is indicated with an arrow.  In one embodiment, the initial estimate of the pose of the "landmark" that is referenced in the global reference frame 
corresponds to the pose of the robot when creating the landmark.  When a new physical landmark is observed and a landmark is created, the set of 3-D features and their corresponding 2-D features that visually identify the landmark are stored.  In one example, the 2-D features correspond to SIFT features.  The concept of SIFT has been extensively described in the literature.  See David G. Lowe, Local Feature View Clustering for 3D Object Recognition, Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition, Kauai, Hi.  (December 2001).”

“[0134] For example, the assessment that a physical landmark has disappeared from the environment such that the corresponding landmark should be removed from the databases can be based on repeatedly not observing the physical landmark at or near poses where it is expected to be observed.”

“[0165] In the state 1010, the process analyzes the selected images to identify 2-D features that are common to the images in the group.  The number of features that are observable will vary according to the environment.  The extraction of suitable features has been extensively described in the literature.  SIFT features are one example of such 2-D features.  See, for example, David G. Lowe, Local Feature View Clustering for 3D Object Recognition Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition, Kauai, Hi.  (December 2001).  It should be noted that other information used in the calculation of the features can include intrinsic camera calibration parameters and extrinsic camera parameters.  Examples of intrinsic camera 
calibration parameters include optical center, distortion parameters, and focal length.  Examples of extrinsic camera calibration parameters include a camera-rigid transformation between the camera reference frame and the local reference frame.  The process advances from the state 1010 to a decision block 1012.”). 












Thus, one of ordinary skill of disappearing landmarks or building or monuments and components thereof and rigid transformations and computers and camera calibration can modify Haas’ fig. 5 including steps 508 and 512, as already modified via the combination of Braunstein’s figures 39 and 70, with Gonclaves’ teaching of said features as shown in fig. 5A,5B:506:508:510: “FEATURE” as processed by said Gonclaves’ fig. 9:908: “ENOUGH MATCHING FEATURES” by:
a)	using the image-trajectory rigid transformation of the combination also for extrinsic camera calibration;

b)	computing features of a landmark based on the extrinsic trajectory transformation camera calibration; 

c)	calling Gonclaves program of fig. 9: “VISUAL PROCESSING” at Haas’s fig. 5:512: “PERFORM ONE OR MORE COMPARISON PROCESSES”, as already modified via the combination of Braunstein, based on the computed features of step b); and 

d)	recognizing that the modification is predictable or looked forward to because the modification results in “visual techniques”, such as the extrinsic camera calibration, that “are economically practical” via Gonclaves:

[0057] Embodiments of the invention advantageously use one or more visual sensors 
and one or more dead reckoning sensors to process Simultaneous Localization and Mapping (SLAM).  The combination of SLAM with visual sensors will hereafter be referred to as VSLAM.  Advantageously, such visual techniques can be used by a vehicle, such as a mobile robot, to autonomously generate and update a map.  In one embodiment, VSLAM is advantageously used by a portion of a vehicle, such as by an "arm" of a vehicle.  In contrast to localization and mapping techniques that use laser rangefinders or other range-based devices or sensors, the visual techniques are economically practical in a wide range of applications and can be used in relatively dynamic environments, such as environments in which people move.  One embodiment further advantageously uses multiple particles to maintain multiple hypotheses with respect to localization and mapping.  Further advantageously, one embodiment maintains the particles in a relatively computationally-efficient manner, thereby permitting the SLAM processes to be performed in software using relatively inexpensive 
microprocessor-based computer systems.


Regarding claim 2, Hass as combined teaches the information processing device according to claim 1, wherein 
the registration landmark information (via said Braunstein’s said or fig. 8: 820: “LANDMARKS” representing fig. 22:2205: “JOE’S RESTAURANT” and fig. 22:2206: “YIELD”) includes any one of a shape (“shape of the landmark”, Braunstein, cited above [0532], as shown in Braunstein’s fig. 10), a color (or “color pattern…that may be extracted from…a landmark”, Braunstein, cited below [0399]), a pattern (said “color pattern…that may be extracted from…a landmark”), and a character of the landmark (via Braunstein’s said via “The image…may include…landmarks 2205 and 2206” as shown in fig. 22) displayed in the captured image for registration (said or “registering”) and coordinates (or “longitude and latitude coordinates”, Braunstein, cited below [0479]) and indicating a range (via “a narrow FOV in the range of 23 to 40 degrees”, Braunstein, cited below [0289]) in which the landmark (said via “The image…may include… landmarks 2205 and 2206” as shown in Braunstein’s fig. 22) is displayed on the captured image for registration (said or “registering”), 
the imaging positional information (said via “a landmark is recognized as a specific…location”) is a latitude and a longitude (said “longitude and latitude coordinates”) indicating the position (via Braunstein:










“[0289] The first image capture device 122 may include any suitable type of image capture device.  Image capture device 122 may include an optical axis.  In one instance, the image capture device 122 may include an Aptina M9V024 WVGA sensor with a global shutter.  In other embodiments, image capture device 122 may provide a resolution of 1280.times.960 pixels and may include a rolling shutter.  Image capture device 122 may include various optical elements.  In some embodiments one or more lenses may be included, for example, to provide a desired focal length and field of view for the image capture device.  In some embodiments, image capture device 122 may be associated with a 6 mm lens or a 12 mm lens.  In some embodiments, image capture device 122 may be configured to capture images having a desired field-of-view (FOV) 202, as illustrated in FIG. 2D.  For example, image capture device 122 may be configured to have a regular FOV, such as within a range of 40 degrees to 56 degrees, including a 46 degree FOV, 50 degree FOV, 52 degree FOV, or greater.  Alternatively, image capture device 122 may be configured to have a narrow FOV in the range of 23 to 40 degrees, such as a 28 degree FOV or 36 degree FOV.  In addition, image capture device 122 may be configured to have a wide FOV in the range of 100 to 180 degrees.  In some embodiments, image capture device 122 may include a wide angle bumper camera or one with up to a 180 degree FOV.  In some embodiments, image capture device 122 may be a 7.2M pixel image capture device with an aspect ratio of about 2:1 (e.g., H.times.V=3800.times.1900 pixels) with about 100 degree horizontal FOV.  Such an image capture device may be used in place of a three image capture device configuration.  Due to significant lens distortion, the vertical FOV of such an image capture device may be significantly less than 50 degrees in implementations in which the image capture device uses a radially symmetric lens.  For example, such a lens may not be radially symmetric which would allow for a vertical FOV greater than 50 degrees with 100 degree horizontal FOV.”




















“[0399] Referring to FIG. 10, sparse map 800 may include or store a condensed 
image signature 1045 associated with a general sign 1040, rather than an actual image of general sign 1040.  For example, after an image capture device (e.g., image capture device 122, 124, or 126) captures an image of general sign 1040, a processor (e.g., image processor 190 or any other processor that can process images either aboard or remotely located relative to a host vehicle) may perform an image analysis to extract/create condensed image signature 1045 that includes a unique signature or pattern associated with general sign 1040.  In one embodiment, condensed image signature 1045 may include a shape, color pattern, a brightness pattern, or any other feature that may be extracted from the image of general sign 1040 for describing general sign 1040.  For example, in FIG. 10, the circles, triangles, and stars shown in condensed image signature 1045 may represent areas of different colors.  The pattern 
represented by the circles, triangles, and stars may be stored in sparse map 800, e.g., within the 50 bytes designated to include an image signature.  Notably, the circles, triangles, and stars are not necessarily meant to indicate that such shapes are stored as part of the image signature.  Rather, these shapes are meant to conceptually represent recognizable areas having discernible color differences, textual areas, graphical shapes, or other variations in characteristics that may be associated with a general purpose sign.  Such condensed image signatures can be used to identify a landmark in 
the form of a general sign.  For example, the condensed image signature can be used to perform a same-not-same analysis based on a comparison of a stored condensed image signature with image data captured, for example, using a camera onboard an autonomous vehicle.”

“[0479] The disclosed systems and methods may include other features.  For example, the disclosed systems may use local coordinates, rather than global coordinates.  For autonomous driving, some systems may present data in world coordinates.  For example, longitude and latitude coordinates on the earth surface may be used.  In order to use the map for steering, the host vehicle must know its position and orientation relative to the map.  It seems natural to use a GPS device on board, in order to position the vehicle on the map and in order to find the rotation transformation between the body reference frame and the world reference frame (say, North, East and Down).  Once the body reference frame is aligned with the map reference frame, then the desired route may be expressed in the body reference frame and the steering commands may be computed or generated.”),






the imaging landmark information (via said Haas’ from said 510: “ACQUIRE VISUAL ENVIRONMENT INFORMATION FOR THE ACTUAL POSITON” as modified via the combination) and the converted imaging landmark information (said from said 510:“ACQUIRE VISUAL ENVIRONMENT INFORMATION FOR THE ACTUAL POSITON” as modified via the combination) include any one of a shape (via fig. 3:312: “color/shape” “ATTRIBUTES”), a color (via Haas’ corresponding to fig. 3:326: “WHITE…RED”), a pattern, and a character of the landmark displayed in the captured image (via Haas’ said “a current image/frame 113”) for position specification (via Haas’ via said fig. 5:516: “UPDATE THE CURRENT POSITION”) and coordinates (via Haas’ corresponding to fig. 3:308:320: “LOCATION”) indicating a (“geographical vicinity”, Haas, cited below [0057]) range (via Haas’ fig. 11:1108) in which the landmark is displayed on the captured image (via Haas’ said “a current image/frame 113”) for position specification (via Haas’ via said fig. 5:516: “UPDATE THE CURRENT POSITION” via Haas:


















“[0029] In addition to detecting target objects, the ODS 106 further analyzes a detected target object within an image/frame and identifies various visual/appearance attributes and characteristics associated therewith.  For example, the ODS 106 can identify the color/shape, orientation, number of doors/windows, and any other visual/appearance attributes and characteristics of a landmark that can be used to identify a given landmark.  This visual/appearance attribute and characteristic information is stored with a target object, as discussed in greater detail below.”; and

“[0057] For example, based on the initial global position the LDS 104 determines a geographical vicinity associated with the detected component, as shown in FIG. 11.  In particular, FIG. 11 shows an object 1102 observed along the path 1104 of the vehicle (not shown in FIG. 11).  FIG. 11 also shows an area of uncertainty 1106 associated with the initial global position of the observed object 1102.  A geographical vicinity 1108 associated with the observed object 1102 is also shown.  A geographical vicinity 1108, in one embodiment, is an area within a given distance from the initial global position.  This area can be centered on the initial global position, be offset from the initial global 
position, begin or stop at the initial global position, etc. The geographical vicinity 1108 can surround the initial global position or be a portion of the area surrounding the initial global position.  The field-of-view 1008, 1012 of the image capturing devices 102, 104 can be fixed within the vicinity 1108 and/or variable within the vicinity 1108.)”), and 

the position specifier (via Braunstein’s said resulting in said “a landmark is recognized as a specific…location”) 
determines whether any one of the shape, the color (said Braunstein’s “color pattern…that may be extracted from…a landmark” and said Haas’ fig. 3:326: “WHITE…RED”), the pattern, and the character of the landmark and the coordinates (said Braunstein’s said “longitude and latitude coordinates”) included in the registration landmark information (said Braunstein’s said or fig. 8: 820: “LANDMARKS” representing fig. 22:2205: “JOE’S RESTAURANT” and fig. 22:2206: “YIELD”) and the converted imaging landmark information (Haas’ from said 510:“ACQUIRE VISUAL ENVIRONMENT INFORMATION FOR THE ACTUAL POSITON” as modified via the combination) are similar (via said Braunstein’s fig. 27:2720: “IDENTIFY A LANDMARK”) to each other and 

specifies (said resulting in said “a landmark is recognized as a specific…location”) the latitude and the longitude (said “longitude and latitude coordinates”) associated with the identification information (said via “in the described sparse data maps, landmarks may be identified”) on the landmark set (said “set of landmarks”) including the registration (via said “registering”) landmark information (said or fig. 8: 820: “LANDMARKS” representing fig. 22:2205: “JOE’S RESTAURANT” and fig. 22:2206: “YIELD”) similar (said via said Braunstein’s fig. 27:2720: “IDENTIFY A LANDMARK”) to the converted imaging landmark information (from said 510:“ACQUIRE VISUAL ENVIRONMENT INFORMATION FOR THE ACTUAL POSITON” as modified via the combination) as the position of the second vehicle (said 101 as modified via the combination) at the time (currently) when the captured image (said “a current image/frame 113”) for position specification (said via said fig. 5:516: “UPDATE THE CURRENT POSITION”) is taken (at said fig. 5:510:“ACQUIRE VISUAL ENVIRONMENT INFORMATION FOR THE ACTUAL POSITON” as modified via the combination).







Regarding claim 6, HAAS as combined teaches the information processing device according to claim 1, further comprising a data updater (or Braunstein’s “the server” represented in Braunstein’s fig. 1:160: “Map Database”) that deletes (comprised by Braunstein’s “update”), when the landmark displayed in the captured image for registration (via Braunstein’s said “registering”) taken at the same position (as indicated in Braunstein’s fig. 22) as the position where the captured image (via Haas’ said “a current image/frame 113”) for position specification is taken is no longer detected (via Braunstein’s “removal of signs”) from the captured image (via Haas’ said “a current image/frame 113”) for position specification, the registration (via Braunstein’s said “registering”) landmark information (via Braunstein’s said or fig. 8: 820: “LANDMARKS” representing fig. 22:2205: “JOE’S RESTAURANT” and fig. 22:2206: “YIELD”) on the landmark that is no longer detected (via said “removal of signs”) from the storage (via Braunstein’s said fig. 1:160: “Map Database” via Braunstein:
“[0434] In some embodiments, the server may identify model changes, such as 
constructions, detours, new signs, removal of signs, etc., based on data received from the vehicles.  The server may continuously or periodically or instantaneously update the model upon receiving new data from the vehicles.  The server may distribute updates to the model or the updated model to vehicles for providing autonomous navigation.”). 






Regarding claim 7, HAAS as combined teaches the information processing device according to claim 6, wherein the data updater (said or “the server” represented in Braunstein’s fig. 1:160: “Map Database”) registers (via Braunstein’s via said “registering”), when the landmark not registered (and thus is a “new sign”, Braunstein, cited above) in the storage (said fig. 1:160: “Map Database”) is detected from a plurality of the captured images (via Haas’ said “a current image/frame 113” in fig. 1:113: “CAPTURED IMAGES/FRAMES”) for position specification (via Haas’ said fig. 5:516: “UPDATE THE CURRENT POSITION AND CONTEXT”) taken at the same position (resulting in fig. 6:602: “LANDMARK…HAS NOT CHANGED” relative to said “previously captured image/frames 114”) by the second imaging device (said fig. 10:1004 as modified via the combination), registration (via Braunstein’s said “registering”) landmark information (via Braunstein’s said or fig. 8: 820: “LANDMARKS” representing fig. 22:2205: “JOE’S RESTAURANT” and fig. 22:2206: “YIELD”) indicating (updated) characteristics of the landmark in the storage (via Braunstein’s said fig. 1:160: “Map Database”). 








Regarding claim 8, HAAS and Braunstein as combined teaches the information processing device according to claim 1, wherein 
the first vehicle (said or “vehicles” in fig. 22:2201 is first relative to 2202) and the second vehicle (via said 101 as modified via the combination) are probe vehicles (as shown by the combination), 
the receiver (said Haas’ fig. 1:113: “CAPTURED IMAGES/FRAMES”) further receives information indicating a direction (or Haas’ “direction travelled data”, cited below, travelling right in fig. 10) in which the second imaging device (via fig. 10:1002 as modified via the combination), provided to the second probe vehicle (via said 101 as modified via the combination), faces (via fig. 10:1002:to the right via Haas:
“[0023] The system 102 also comprises various sensory devices such as one or more global positioning systems (GPS) 124 that generate GPS data 126, one or more distance measuring instruments (DMIs) 128 that generate distance data 130, and one or more inertial measuring units (IMUs) 132 that generate inertial measurement data 134.  GPS data 126 can include, but is not limited to, longitude data, latitude data, elevation data, speed data, direction travelled data, acceleration data, etc. Distance data 130 can include, but is not limited to, distance travelled, calculated velocity and acceleration data, etc. IMU data 134 can include, but is not limited to, acceleration data, direction of travel data, etc. It should be noted that one or more of the components 
(including the imaging system 108 and the frames 113 it generates) shown in FIG. 1 can reside outside of the system 102 and be communicatively coupled to the system 102.  It should also be noted that two or more of the above components (including the imaging system 108 and the frames 113 it generates) can be combined into a single component as well.”), 





a generator (or Braunstein’s “server 2230”) is further provided, the generator (said or “server 2230”) generating, when the direction (via Haas’ said “direction travelled data” to the right) indicated by the information (said “direction travelled data”) received by the receiver (via Hass’ said fig. 1:113: “CAPTURED IMAGES/FRAMES”) is different (given “new measured position data”, Braunstein, cited below, comprising “a relative angle 6212B” as shown in Braustein’s fig. 62:6212B) from a direction (said “a relative angle 6212B”) in which the first imaging device (via Braunstein’s said via fig. 22:122:top is first relative to fig. 22:122:bottom), that takes the captured image for registration (via Braunstein’s via said “registering”), faces (with respect to said Haas’ “direction travelled data” and Braunstein’s said “relative angle 6212B”), generated registration landmark information (or “A refined position”, Braunstein, cited below) obtained when the captured image for registration (via Braunstein’s via said “registering”) is taken in the direction (said “a relative angle 6212B”) for the registration (via Braunstein’s via said “registering”) landmark information (via Braunstein’s said or fig. 8: 820: “LANDMARKS” representing fig. 22:2205: “JOE’S RESTAURANT” and fig. 22:2206: “YIELD”) stored in the storage (via Braunstein’s said fig. 1:160: “Map Database”), and 







the position specifier specifies the position (via Braunstein’s said resulting in said “a landmark is recognized as a specific…location”) indicated by the imaging positional information (said via “a landmark is recognized as a specific…location”) associated with the identification information (via Braunstein’s said via “in the described sparse data maps, landmarks may be identified” or recognized) on the landmark set (via Braunstein’s said “set of landmarks”) including the generated registration (via Braunstein’s via said “registering”) landmark information (via Braunstein’s said or fig. 8: 820: “LANDMARKS” representing fig. 22:2205: “JOE’S RESTAURANT” and fig. 22:2206: “YIELD”) similar (via Braunstein’s said via fig. 27:2720: “IDENTIFY A LANDMARK” so as “to match the speed”, as previously mentioned) to the converted imaging landmark information (via Haas’ from said 510: “ACQUIRE VISUAL ENVIRONMENT INFORMATION FOR THE ACTUAL POSITON”, as modified via the combination, to recognize landmarks) as the position (via Haas’ said fig. 3:318: “LOCATION_A” as predicted in fig. 5:506: “PREDICT…POSITION” of said “LOCATION_A” before said prediction) of the second vehicle (said 101 as modified via the combination) at the time (currently) when the captured image (via Haas’ said “a current image/frame 113”) for position specification (via said fig. 5:516: “UPDATE THE CURRENT POSITION”) is taken (in fig. 5:510: “ACQUIRE VISUAL ENVIRONMENT INFORMATION FOR THE ACTUAL POSITION” via Braunstein:







“[0580] FIGS. 22 and 23 each show an example system for identifying a landmark for use in autonomous vehicle navigation.  The systems may also determine a location or position of the landmark.  In the embodiment shown in FIG. 22, the system may include server 2230, which may be configured to communicate with a plurality of vehicles (e.g., vehicles 2201 and 2202) travelling on road segment 2200.  Along the road segment 2200, there may be one or more landmarks.  The landmarks may include at least one of a traffic sign, an arrow, a lane marking, a dashed lane marking, a traffic light, a stop line, a directional sign, a landmark beacon, or a lamppost.  For illustration, FIG. 22 shows two landmarks 2205 and 2206.  Server 2230 may receive data collected 
by vehicles 2201 and 2202, including landmarks (e.g., 2205 and 2206) recognized by vehicles 2201 and 2202.  Data collected by vehicles 2201 and 2202 regarding landmarks may include position data (e.g., location of the landmarks), physical size of the landmarks, distances between two sequentially recognized landmarks along road segment 2200, the distance from vehicle 2201 or 2202 to a landmark (e.g., 2205 or 2206).  Vehicles 2201 and 2202 may both pass landmark 2206, and may measure positions of landmark 2206 and transmit the measured positions to server 2230.  Server 2230 may determine a refined position of a landmark based on the measured position data of the landmarks received from vehicles 2201 and 2202.  For example, the refined position may be an average of the measured position data received from vehicles 2201 and 2202, which both pass and recognize landmark 2206.  The refined position of landmark 2206 may be stored in an autonomous vehicle road navigation model or sparse map 800, along with an identifier (e.g., a type, size, condensed signature) of landmark 2206.  The target position of landmark 2206 may be used by other vehicles later traveling along road segment 2200 to determine their location along a target trajectory associated with road segment 2200, which may be stored in the model or sparse map.  A refined position of a recognized landmark (e.g., one that has been 
included in sparse map 800) may be updated or further refined when server 2230 receives new measured position data from other vehicles relative to the recognized landmark.”

“[0805] FIG. 62 also shows indicators of position of a landmark relative to vehicle 6100.  The indicators of position in FIG. 62 include a distance 6212A and/or a relative angle 6212B between a landmark (e.g., reflector 6202A) and vehicle 6100.  An "indicator of position" may refer to any information that relates to a position.  Thus, an indicator of position of a landmark may include any information related to the position of the landmark.  In the example of FIG. 62, indicators of position of a landmark are determined relative to vehicle 6100.”).
	
	


Regarding claim 9, claim 9 is rejected the same as claim 1. Thus, argument presented in claim 1 is equally applicable to claim 9. Accordingly, HAAS teaches an information processing system including an onboard device and an information processing device connected to the onboard device via a network, the information processing system comprising: 
memory that stores therein, imaging positional information indicating a position at time when a captured image for registration is taken in advance by a first imaging device mounted on a first vehicle, identification information on (“on” i.e., in connection with) a landmark set serving as a combination (via said definition of set-“a collection of articles designed for use together”) of a plurality of landmarks displayed in the captured image for registration, and registration landmark information serving as information on each of the landmarks included in the landmark set, in association with one another, and imaging angle conversion information including a conversion angle and an imaging angle conversion parameter associated with each other;  
a computer processor configured to operate as:






a detector (fig. 1:106: “OBJECTION DETECTION” corresponding to fig. 5:510: “ACQUIRE VISUAL ENVIRONMENT INFORMATION FOR THE ACTUAL POSITON” to recognize said JOE’s RESTAURANT) that detects the landmark (said “detect… landmarks/monuments”, cited above [0026]) displayed in a captured image (said “a current image/frame 113”) for position specification (said fig. 5:516: “UPDATE THE CURRENT POSITION AND CONTEXT”) taken by a second imaging device (or fig.10:1002 relative to fig. 10:1004) mounted on a second vehicle (corresponding to said 101);  
an extractor (fig. 5:512: “PERFORM ONE OR MORE COMPARISON PROCESSES”) that extracts (or obtains) an imaging landmark information (from said 510:“ACQUIRE VISUAL ENVIRONMENT INFORMATION FOR THE ACTUAL POSITON”) serving as information on (“on” i.e., in connection with) the detected landmark (said “detect…landmarks/monuments” describing said 510:“ACQUIRE VISUAL ENVIRONMENT INFORMATION FOR THE ACTUAL POSITON”) from the captured image (said “a current image/frame 113”) for position specification (said 516: “UPDATE THE CURRENT POSITION AND CONTEXT”); 
a converter that converts, based on the imaging angle conversion information, the imaging landmark information extracted by the extractor into the imaging landmark information of the captured image for position specification obtained at a different imaging angle;


a position specifier that specifies the position indicated by the imaging positional information associated with the identification information on the landmark set including  the registration landmark information similar to the converted imaging landmark information (from said 510:“ACQUIRE VISUAL ENVIRONMENT INFORMATION FOR THE ACTUAL POSITON”) second vehicle (said 101) at a time (currently) when the captured image (said “a current image/frame 113”) for position specification (via said fig. 5:516: “UPDATE THE CURRENT POSITION AND CONTEXT”) is taken (at fig. 5:510: “ACQUIRE VISUAL ENVIRONMENT INFORMATION FOR THE ACTUAL POSITION”) [[, and]]

when any of the pieces of the registration landmark information has vanished, but when a certain number or more of pieces of the registration landmark information out of a plurality of remaining pieces of the registration landmark information included in the landmark set agree with the converted imaging landmark information, the position specifier specifies the position indicated by the imaging positional information associated with the identification  information on the landmark set as the position of the second vehicle at the time when the captured image for position specification is taken.  
Thus, HAAS does not teach when claim 9 is considered whole, as indicated in bold above, the claimed:
A.	a memory that stores therein, imaging positional information indicating a position at time when a captured image for registration is taken in advance by a first imaging device mounted on a first vehicle, identification information on (“on” i.e., in connection with) a landmark set serving as a combination (via said definition of set-“a collection of articles designed for use together”) of a plurality of landmarks displayed in the captured image for registration, and registration landmark information serving as information on each of the landmarks included in the landmark set, in association with one another, and imaging angle conversion information including a conversion angle and an imaging angle conversion parameter associated with each other;  
B.	a second vehicle;
C.	a converter that converts, based on the imaging angle conversion information, the imaging landmark information extracted by the extractor into the imaging landmark information of the captured image for position specification obtained at a different imaging angle;
a position specifier that specifies the position indicated by the imaging positional information associated with the identification information on the landmark set including the registration landmark information similar to the imaging landmark information resulting from conversion as the position of the second vehicle at a time when the captured image for position specification is taken; and


D.	when any of the pieces of the registration landmark information has vanished, but when a certain number or more of pieces of the registration landmark information out of a plurality of remaining pieces of the registration landmark information included in the landmark set agree with the converted imaging landmark information, the position specifier specifies the position indicated by the imaging positional information associated with the identification  information on the landmark set as the position of the second vehicle at the time when the captured image for position specification is taken.  















Accordingly, Braunstein teaches:
A.	a memory (via said fig. 1:160: “Map Database”) that stores therein, imaging positional information indicating a position at time when a captured image for registration (via said “registering”) is taken in advance by a first imaging device (fig. 22:122:top) mounted on a first vehicle (said fig. 22:2201:top), identification information (said via fig. 27: “IDENTIFY A LANDMARK”) on (“on” i.e., in connection with) a landmark set (said “landmark set”) serving as a combination (via said definition of set-“a collection of articles designed for use together”) of a plurality of landmarks displayed in the captured image (via any one image from any one of fig. 22:122) for registration (said “registering”), and registration (via said “registering”) landmark information (said or fig. 8: 820: “LANDMARKS” representing fig. 22:2205: “JOE’S RESTAURANT” and fig. 22:2206: “YIELD”) serving as information on each of the landmarks included in the landmark set (said “landmark set”), in association with one another, and imaging angle conversion information including a conversion angle and an imaging angle conversion parameter associated with each other (as discussed in the rejection of claim 1);  
B.	a second vehicle (said fig. 22:2202); and







C.	a converter that converts, based on the imaging angle conversion information, the imaging landmark information extracted by the extractor into the imaging landmark information of the captured image for position specification obtained at a different imaging angle (as discussed in the rejection of claim 1);
a position specifier that specifies the position indicated by the imaging positional information (via said resulting in said “a landmark is recognized as a specific…location”) associated with the identification information on the landmark set (said “landmark set”) including the registration landmark information (said or fig. 8: 820: “LANDMARKS” representing fig. 22:2205: “JOE’S RESTAURANT” and fig. 22:2206: “YIELD”) similar (said via fig. 27:2720: “IDENTIFY A LANDMARK” so as “to match the speed” via fig. 70) to the imaging landmark information (corresponding to a “transform” “measured distance value”, corresponding to fig. 22: said “distance d”, or “digital signal” each used for said “match the speed”) resulting from conversion (said transform distance ratio factor and camera and said “digitizing”) as the position of the second vehicle at a time when the captured image for position specification is taken (as discussed in the rejection of claim 1).
	Thus said one of ordinary skill in the art of camera, vehicle computers can modify Haas’s teachings as shown in the rejection of claim 1 and recognize that the modification is predictable or looked forward to for the same reasons as in the rejection of claim 1.


Additionally, said one of ordinary skill in the art of sensors as indicated in said Haas’ “velocity sensing” with “corrections” to “distance (position) s”, velocity v, and acceleration a”  would of reasonably referred to Braunstein’s teachings of speed correction of fig. 70 to calibrate the speed sensor and modify as shown above and recognize that the combination is predictable, since said “the goal of a fully autonomous vehicle…is on the horizon” (Braunstein, cited, above), or looked forward to as shown above regarding speed correction by converting said distance “d”.
Thus as discussed above in the rejection of claim 1, the combination does not teach the remaining limitation:
D.	when any of the pieces of the registration landmark information has vanished, but when a certain number or more of pieces of the registration landmark information out of a plurality of remaining pieces of the registration landmark information included in the landmark set agree with the converted imaging landmark information, the position specifier specifies the position indicated by the imaging positional information associated with the identification  information on the landmark set as the position of the second vehicle at the time when the captured image for position specification is taken.  






Accordingly as discussed above, Goncalves teaches the remaining limitation:
D.	when any of the pieces (or all features as shown in fig. 5A,5B:506:508:510: “FEATURE”) of the registration landmark information (via fig. 6:606: “LANDMARK DATABASE”) has vanished (or “a physical landmark has disappeared” as shown in fig. 5A,B:504: “PHYSICAL LANDMARK” in fig. 2 such as any rectangle), but when a certain number or more of pieces (or features as shown in fig. 5A,5B:506:508:510: “FEATURE”) of the registration landmark information (said via fig. 6:606: “LANDMARK DATABASE”) out of a plurality of remaining (or non-disappeared regarding said “a physical landmark has disappeared” in fig. 2) pieces (said features as shown in fig. 5A,5B:506:508:510: “FEATURE”) of the registration landmark information (said via fig. 6:606: “LANDMARK DATABASE”) included in the landmark set agree (via fig. 9:908: “ENOUGH MATCHING FEATURES?”: “YES”) with the converted (via “a camera-rigid transformation” represented as “features” in said fig. 9:908) imaging (via fig. 6:616: “VISUAL SENSORS”) landmark (via fig. 6:606: “LANDMARK DATABASE”) information (represented as arrows in fig. 6), the position specifier (via fig. 1:108: “CONTROL”) specifies the position (as indicated in fig. 2:paths) indicated by the imaging (said via fig. 6:616: “VISUAL SENSORS”) positional information (as indicated in fig. 4:coordinate system) associated with the identification information (via fig. 8:802: “Landmark Table”: “Landmark ID”) on the landmark set (or “the set of 3-D features…that visually identify the landmark”) as the position (as shown in fig. 4: coordinate system) of the second vehicle (as shown in fig. 4:402) at the time when the captured image (via fig. 14:1402: “IMAGE ACQUISITION CONTROL”) for position specification (as shown in fig. 4: coordinate system) is taken (as indicated in figures 3A-C via Gonclaves). 
Thus as discussed above in the rejection of claim 1, one of ordinary skill of disappearing landmarks or building or monuments and components thereof and rigid transformations and computers and camera calibration can modify Haas’ fig. 5 including steps 508 and 512, as already modified via the combination of Braunstein’s figures 39 and 70, with Gonclaves’ teaching of said features as shown in fig. 5A,5B:506:508:510: “FEATURE” as processed by said Gonclaves’ fig. 9:908: “ENOUGH MATCHING FEATURES” by:
a)	using the image-trajectory rigid transformation of the combination also for extrinsic camera calibration;

b)	computing features of a landmark based on the extrinsic trajectory transformation camera calibration; 

c)	calling Gonclaves program of fig. 9: “VISUAL PROCESSING” at Haas’s fig. 5:512: “PERFORM ONE OR MORE COMPARISON PROCESSES”, as already modified via the combination of Braunstein, based on the computed features of step b); and 

d)	recognizing that the modification is predictable or looked forward to because the modification results in “visual techniques”, such as the extrinsic camera calibration, that “are economically practical” via Gonclaves.









Regarding claim 10, Haas as combined teaches the information processing device according to claim 1, wherein the imaging positional information (or “environmental information… with…306… 308… Location”, cited above [0036], as shown in fig. 3 via said fig. 5 as modified via the combination) is a latitude and a longitude (via “306…can be longitude and latitude”) calculated statistically from results of measuring GPS positional information (or said “longitude and latitude information”) by a GPS receiver (via fig. 1:124: GPS) a plurality of times on a same course (as shown in figures 10:rail-road tracks and 11:1104 via:
“[0038] The Vehicle Location column 306 comprises entries 318 indicating the location/position of the vehicle 101 at the time the associated landmark was detected.  This position/location information can be longitude and latitude information obtained from the GPS data 126 or any other type of position/location information.  In one embodiment, the LDS 104 derives the position/location information using two or more of the GPS data 124, DMI data 130, and/or the IMU data 134.  In one embodiment, a separate column (not shown) can be included in the table 300 for distance travelled data or the "Number of Ties" column can be used for expressing the distance travelled from a given coordinate, a previous landmark, etc.”).

	Thus, the combination does not teach:

“calculated statistically from results of measuring GPS positional information … a plurality of times on a same course”.







Accordingly, Braunstein teaches: 
calculated statistically from results of measuring GPS positional information (via “average the GPS coordinates”) … a plurality of times on a same course (via “multiple vehicles traveled along the same road segment” via:
“[0433] The server may average landmark properties received from multiple vehicles that traveled along the common road segment, such as the distances between one landmark to another (e.g., a previous one along the road segment) as measured by multiple vehicles, to determine an arc-length parameter and support localization along the path and speed calibration for each client vehicle.  The server may average the physical dimensions of a landmark measured by multiple vehicles traveled along the common road segment and recognized the same landmark.  The averaged physical dimensions may be used to support distance estimation, such as the distance from the vehicle to the landmark.  The server may average lateral positions of a landmark (e.g., position from the lane in which vehicles are travelling in to the landmark) measured by multiple vehicles traveled along the common road segment and recognized the same 
landmark.  The averaged lateral portion may be used to support lane assignment.  The server may average the GPS coordinates of the landmark measured by multiple vehicles traveled along the same road segment and recognized the same landmark.  
The averaged GPS coordinates of the landmark may be used to support global localization or positioning of the landmark in the road model.”).

	Thus, one of ordinary skill in the art of GPS can modify Haas’ fig. 1:125: GPS by sending Haas’ “longitude and latitude information” to a “server” (Braunstein, cited above) and recognize that the modification is predictable or looked forward to because the modification is “used to support…positioning…in the road” while driving to eat at JOE’s with the speed calibrated sensor.
Regarding claim 11, claim 11 is rejected the same as claim 10. Thus, argument presented in claim 10 is equally applicable to claim 11.




Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAAS et al. (US Patent App. Pub. No.: US 2014/0072173 A1) in view of BRAUNSTEIN et al. (US Patent App. Pub.: US 2017/0008521 A1) and Goncalves et al. (US Patent App. Pub. No.: US 2004/0167667 A1) as applied to claim 1 above, and further in view of JP 5421939 B2 with machine translation via Google Patents.
Regarding claim 12, Haas as combined teaches the information processing device according to claim 1, wherein the converter converts the imaging landmark information extracted by the extractor into the imaging landmark information (via said fig. 5: “508”: “ACTUAL MEASUREMENTS FOR ACTUAL POSITION” as modified via the combination) obtained by the first imaging device that takes the captured image for registration when specifications of the second imaging device that takes the captured image for position specification are different from specifications of the first imaging device that takes the captured image for registration.   
Thus, the combination does not teach, as indicated in bold above, the claimed:
“when specifications of the second imaging device that takes the captured image for position specification are different from specifications of the first imaging device that takes the captured image for registration”.






Accordingly, JP 5421939 B2 teaches:
when specifications of the second imaging device (via “two cameras”) that takes the captured image for position specification are different from specifications (via “different specifications”) of the first imaging device (said via “two cameras” that takes the captured image for registration (via:
5th paragraph:
“The present invention has been made in view of the above, and an object of the present invention is to reduce a color difference generated between two moving images obtained when two cameras with different specifications are photographed side by side with the same subject.”).

Thus, one of ordinary skill in the art of specifications or “camera specification” as evidenced in said Gonclaves:
“[0181] In the state 1112, the process initializes the landmark covariance matrix C.sub.m.sup.k associated with the particle corresponding to the iteration of the loop, where m is a particle loop variable and where k is a landmark loop variable.  In one embodiment, the landmark covariance matrix C.sub.m.sup.k is initialized to a diagonal matrix 3.times.3 matrix.  In one embodiment, the landmark covariance matrix C.sub.m.sup.k is initialized to a diagonal matrix of diag(81 cm.sup.2, 81 cm.sup.2, 0.076 rad.sup.2).  Other suitable initialization values for the landmark covariance matrix C.sub.m.sup.k will be readily determined by one of ordinary skill in the art.  The values for the landmark covariance matrix C.sub.m.sup.k can be stored in a record in the Map Table 816.  It will be understood that appropriate initialization values can vary in a very broad range and can depend on a variety of factors, including camera specification, dead reckoning equipment precision, and the like.  The process proceeds from the state 1112 to the end of the loop 1114.  The process returns to the beginning of the loop 1106 when there are remaining particles to be updated.  Otherwise, the process ends.”

can modify the combinations’ cameras used for said fig. 5: “508”: “ACTUAL MEASUREMENTS FOR ACTUAL POSITION” as modified via the combination with JP 2011024749 A’s teaching of said “two cameras” by:



a)	installing JP 5421939 B2’s programs of figures 2,7 and 11 in Haas’ system;
b)	capturing images while driving to JOE’s with said speed calibration and said trajectory adjustment/transform;
c)	capturing camera calibrated images while driving to JOE’s with said speed calibration and trajectory adjustment;
d)	calling the programs of figures 2,7 and 11 based on step c); and
e)	recognizing that the modification is predictable or looked forward to because the modification is used for “correcting the color of a moving image”, such as said Haas’ fig. 3:312: “RED 4, WINDOWS, via JP 5421939 B2, 1st paragraph “The present invention relates to a technique for correcting the color of a moving image.”












Suggestions
Applicant’s disclosure states, emphasis added:
“[0089] As described above, even if all the pieces of registration landmark information associated with the landmark set number do not agree with the imaging landmark information, the position specifier 25 specifies the imaging positional information associated with the landmark set number having more than half the pieces of its registration landmark information agreeing with the imaging landmark information as the position of the tram 1.  With this mechanism, the position specifier 25 can specify the position of the tram 1 with higher accuracy if the environment of the surroundings, the imaging conditions, and other conditions change, for example.  Any one of the landmarks L present at the time when the captured image for registration 901 is taken may possibly be vanished at the imaging time of the captured image for position specification 900, for example.  Furthermore, any one of the landmarks L may possibly disappear in the captured image for position specification 900 because it is hidden by an obstacle, for example.  To deal with such cases, the position specifier performs position specification with the condition that more than half of the pieces of registration landmark information agree with the imaging landmark information.  With this condition, the position specifier 25 can specify the landmark set number and the imaging positional information based on the registration landmark information agreeing with the imaging landmark information relating to the remaining landmarks L not being vanished or not disappearing.  The position specifier 25 thus can specify the position of the tram 1.”

Accordingly, claim 1’s “pieces” is directed to “accuracy” in the context of “vanished”.
In contrast to “half”, Goncalves teaches a “minimum number of…5” or five pieces:

[0149] For each matching landmark, the loop begins at a decision block 908.  In the decision block 908, the process compares the number of features that match between the image and the matching landmark.  The process uses the detected features to estimate a relative pose to the landmark.  In one embodiment, the number of features detected is compared to a predetermined number corresponding to the minimum number of features needed to solve the structure and motion problem.  It will be understood that the minimum number of features can depend on the technique used to solve the structure and motion problem.  For example, 
where the structure and motion problem is resolved using the trifocal tensor method, the minimum number of features for convergence of a solution is about 5.  The process proceeds from the decision block 908 to a state 910 when there are enough matching features for the landmark.  Otherwise, the process proceeds to the end of the loop 916 to return to process further landmarks or to exit out of the loop.

	Thus, applicant’s solution to the disclosed “accuracy” in the surrounding context of “vanished” “disappear” “hidden” is an indication of non-obviousness.
Note that these suggestions are not provided with respect to overcoming 35 USC 101,112,102 and/or 103. These suggestion are mainly provided to seek out advantages in the disclosure regardless of 35 USC 101,112,102 and/or 103.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CUI et al. (US Patent App. Pub. No.: US 2019/0145775 A1), an intervening reference, is pertinent as teaching a “preset” “landmark…number” corresponding to the claimed “a certain number or more pieces of the registration landmark information” via:
“[0071] The updating module can add new landmark information on the basis that 
the number of the current matching features is greater than the preset threshold, wherein, the threshold can be fixed or set based on the number of corresponding features at the position marked in the map.  For example, if the updating module finds that the number of new matching features is greater than the number of features stored in the storage device at corresponding positions based on similar or identical positions and poses, the new features are added to the created landmark information.”

HORITA et al. (US Patent App. Pub. No.: US 2016/0305794 A1) is pertinent as teaching “an upper limit value to the number of landmarks” corresponding to the claimed “a certain number or more pieces of the registration landmark information” via:
“[0116] The vehicle ID 551 is an identifier for the vehicle 2, and is a data item for enabling the vehicle 2 to be uniquely identified by the vehicle position estimation support server 10.  The landmark data road range information 552 corresponds to the road range that was specified by the onboard control device 20 in step 504, and for which it is necessary to acquire landmark data.  For example, if the landmark data road ranges are expressed as aggregates of road links, then one or more road link IDs (581-1 through 581-n) will be included in the landmark data road range information 552.  On the other hand, if the landmark data road ranges are expressed as aggregates of road 
areas, then one or more road area IDs will be included in the landmark data road range information 552.  And the requested attributes 553 are attribute information related to the landmark data that it is desired to acquire.  For example, it would be possible to include a list (591-1 through 591-m) of landmark classifications (traffic signs, traffic lights, painted road marks, buildings, or the like) that are to be subjects of acquisition.  Moreover, for example, by appending environmental conditions (brightness, weather, or the like) and/or recognition evaluation values or the like to the requested attributes, it would also be possible to make it possible for only landmark information that is related to a specified environment 355 or to a specified evaluation value 358 in FIG. 3 to be designated; and it would also be possible to attach an upper limit value to the number of landmarks to be acquired, and to select landmarks upon a predetermined scale of priority order of recognition evaluation values 358 or the like.”
Lee et al. (US Patent App. Pub. No.: US 2009/0312871 A1) is pertinent as teaching “a predetermined number of landmarks” corresponding to the claimed “a certain number or more pieces of the registration landmark information” via: 
[0007] In order to calculate the location based on landmarks, a predetermined number of landmarks should come within the field of view of the camera.  Generally, since the viewing angle of the camera is limited, an area in which the location can be obtained using the landmarks is limited.  For this reason, in order to enable location information to be obtained at any location in the entire indoor room based on landmarks, the landmarks should be distributed close enough together so that a required number of landmarks are in the field of view of the camera at an arbitrary position in an indoor room.  It is not easy to arrange the landmarks to satisfy this condition, and in particular, 
this method is considered to be very inefficient from the viewpoint of cost, time, and aesthetical appearance when a location measurement system is constructed in a wide area space such as a market or a public building using only artificial landmarks.  In addition, when the landmark is temporarily obscured by obstacles such as visitors or customers, the location information cannot be appropriately obtained.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397.  The examiner can normally be reached on Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS ROSARIO/Examiner, Art Unit 2667  

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667